Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 1 of 119 PageID #: 26370




                                       August 3, 2021
   VIA E-FILING
   The Honorable Colm F. Connolly
   J. Caleb Boggs Federal Building
   844 N. King Street
   Room 4124, Unit 31
   Wilmington, DE 19801-3555

         RE: Par Pharmaceutical Inc., et al. v. Eagle Pharmaceuticals Inc.
             C.A. No. 18-cv-823-CFC-JLH
             Par Pharmaceutical Inc., et al. v. Amneal Pharmaceuticals of New
             York LLC, et al. C.A. No. 18-cv-2032-CFC-CJB (Consolidated)

   Dear Chief Judge Connolly:

   In their unsolicited and procedurally improper letter of July 30, 2021, Defendants
   attempt to justify their reliance in post-trial briefing on an invalidity theory based
   on Original Vasostrict Lot 788435 not disclosed in any invalidity contentions or
   expert reports, as well as criticize certain of Par’s proposed findings.

   Defendants did not meet and confer with Par over the procedure for resolving the
   parties’ objections to the other sides’ Findings of Fact (“FOF”). They simply filed
   the letter shortly after the parties made their submissions, attacking Par’s objection
   to the Lot 788435 evidence and seeking to buttress their own objections to Par’s
   contentions. Had they conferred, Defendants would have learned that Par’s view is
   that such matters are best resolved at argument, particularly in light of the Court’s
   strict order on the timing of briefing. See Tr. 917:21-25.

   If the Court is inclined to consider Defendants’ letter, we ask the Court also to
   consider the following history of this dispute.

   As in all patent cases, the parties developed their theories and evidence through
   detailed contentions and expert reports. In the Amneal case, Lot 788435 was
   neither relied on, nor mentioned, in any contention or report. In the Eagle case,
   Eagle provided a short report from Dr. Park on February 2, 2021, to adopt certain
   opinions of Amneal expert Dr. Winter and thereby allow the parties to streamline
   the trial. See Exhibit A. In the last paragraph of that report, Eagle made a passing
   reference to Lot 788435 in a list of other Original Vasostrict Lots:



      919N. MARKET STREET, 12TH FLOOR, WILMINGTON, DE 19801
   PHONE: (302) 777–0300·FAX: (302) 777–0301·WWW.FARNANLAW.COM
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 2 of 119 PageID #: 26371




         8. I have now been informed that Par recently produced additional
         sales data for lots of Original Vasostrict that it sold prior to the earliest
         effective filing dates of the Patents-in-Suit that had not been produced
         at the time of my Reply Report. See PAR-VASO_0297182 at 182–
         219. Those sales records confirm that a number of lots of Original
         Vasostrict for which I had cited stability testing in my Reply Report
         were in fact sold by Par before the priority date of the Patents-in-Suit.
         See PAR-VASO_0297182 at 182–219. This includes at least lots
         788442, 788432, 788433, 788435, 802171. See PAR-VASO_0297182
         at 182–219; PAR-VASO_0050216 at 224–243. I understand that these
         lots were on sale and in use before the Patents-in-Suit and, therefore,
         are prior art reflective of the commercial Original Vasostrict product.
         In addition, I understand that the sales data recently produced by Par
         (and cited in Dr. Winter’s Opening Report) confirms that lot 788436
         was also sold before the priority date of the Patents-in-Suit. See PAR-
         VASO_0297182 at 190–91.

   That is the sole reference to Lot 788435 in any defense contention or expert report
   in either case. Given the limited nature of the report, Par did not request an
   additional deposition of Dr. Park.

   At about the same time, Eagle disclosed that it had failed to produce critical
   stability data relating to Eagle’s ANDA product. The Court delayed the trial until
   July to allow Par the opportunity to take discovery. In late May, Dr. Park served
   another report that contained invalidity opinions relating to, among other things,
   Original Vasostrict; however, Dr. Park made no mention of Lot 788435.

   When the parties picked up trial preparations in June, they revised the pretrial
   orders in both cases. The original and amended Amneal pretrial orders make no
   mention of Lot 788435. The same was true of the Eagle pretrial order – until 5
   days before the revised pretrial order was due and 18 days before trial, when in a
   large group of edits, Eagle slipped in a few references to Lot 788435 among a list
   of Original Vasostrict lots. Eagle PTO Ex. 3 ¶¶ 200, 207, 234 (redline attached as
   Exhibit B). While providing highly detailed contentions in other respects, Eagle
   did not disclose its plan to try the case based on that lot.

   On July 6, the night before trial, the parties exchanged opening slides. Par was
   shocked to see that Defendants had identified Lot 788435 as their primary
   invalidity reference. Par objected in a meet and confer that night and renewed the
   objection before openings began. Tr. 6:17-8:5.


                                              2
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 3 of 119 PageID #: 26372




   On July 8, Defendants called Dr. Park and put up a slide with 24-month impurity
   data for Lot 788435. Par renewed its objection to use of the impurity data at the
   outset of the testimony (Tr. 332:9-22) and then again when Dr. Park began to
   discuss Lot 788435 (Tr. 399:7-401:4). Defense counsel represented that the theory
   had been disclosed in Dr. Park’s February 2, 2021 report. Tr. 401:6-21. The Court
   was forced to evaluate the report on the fly and then sustained the objection. Tr.
   401:5-410:19. But a few minutes later, defense counsel asked about impurities
   anyway, drawing an unambiguous warning:




   Tr. 414:15-415:14.



                                           3
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 4 of 119 PageID #: 26373




   On rebuttal, Par called Dr. Kirsch to testify on validity. During cross examination,
   Defendants asked him to confirm the 12-month pH and impurity data shown in
   DTX-360 for Lot 788435, but unsurprisingly, they did not ask Dr. Kirsch whether
   he believed that a POSA would have viewed the impurity data as making the
   asserted claims obvious. The Defendants asked no questions of Dr. Kirsch in
   relation to the 6- and 9-month impurity data. See Tr. 858:3-862:8.

   Pursuant to the Court’s briefing schedule, the parties exchanged opening briefs on
   July 19. Defendants provided detailed proposed findings of fact with respect to the
   impurities in Lot 788435 (DFF 98, 100-106, 108-114), including 14 findings
   relating to the 6- and 9-month impurity data for which there was no testimony at
   trial (DFF 92-98 and 100-106). Curiously, the 6- and 9-month data are not even
   referenced in Defendants’ post-trial brief. We can only surmise that the intended
   audience for those findings is in Washington.

   In short, the parties litigated this case vigorously for years, spending millions of
   dollars on preparing for an invalidity case that the Defendants elected not to
   present. Instead, they decided to anchor the case around Lot 788435, the sole
   pretrial disclosure for which was in the above-cited paragraph.

   Defendants say that Par’s objection is unfounded because DTX-360 was discussed
   at trial. They misapprehend the objection. The problem here is not whether DTX-
   360 contains admissible evidence, such as pH values, but whether the Lot 788435
   impurity theory of invalidity can be entertained when it was never disclosed in an
   invalidity contention or an expert report. Adding an edit to a vague paragraph in
   the pretrial order two weeks before trial is insufficient notice and does not validate
   Eagle’s conduct—indeed it shows premeditation.

   The question is what to do about all this. Had Defendants presented the Lot
   788435 impurity data theory after the close of contentions and expert reports, they
   would have had to meet the Pennypack factors to add the new theory. See
   Konstantopoulos v. Westvaco Corp., 112 F.3d 710, 719 (3d Cir. 1997) (citing
   Pennypack Woods Home Ownership Ass’n, 559 F.2d 894, 904-05 (3d Cir. 1977)).
   But they did not ask for that permission and obviously cannot do so after trial.
   Moreover, Defendants cite repeatedly in their post-trial brief to In re Brimonidine.
   That case is instructive, but not for the reason Defendants cite. There, like here,
   the defendant put forward a theory of invalidity at trial based on references without
   supporting expert testimony. The Federal Circuit held that the district court had
   discretion in such a case to ignore the theory. In re Brominidine, 643 F.3d 1366,
   1376 (Fed. Cir. 2011). For both these reasons, the Court should strike DFF 92-98,

                                              4
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 5 of 119 PageID #: 26374




   100-106, and 108-114. See also Alexsam, Inc. v. IDT Corp., 715 F.3d 1336, 1347-
   48 (Fed. Cir. 2013) (expert testimony required to explain references and motivation
   to combine); Finjan, Inc. v. Sophos, Inc., 2016 WL 4560071, at *10 (N.D. Cal.
   Aug. 22, 2016) (to same effect).

   To be sure, for the reasons stated in Par’s post-trial brief on invalidity and
   unenforceability, Defendants’ 788435 invalidity theory is deeply flawed both
   legally and factually, and the Court could rule on that basis alone. But there is a
   larger issue. This District has a well-developed procedures in patent cases
   designed to prevent trial by surprise—including, most importantly, an exchange of
   contentions and the fleshing out of those contentions in detailed expert reports and
   depositions. Defendants now seek to circumvent that process by relying on
   scientific data their expert did not discuss and filling in the blanks with lawyer
   argument. It is doubtful whether that is ever appropriate, but surely, a party who
   proposes to take such an unusual path to trial has an affirmative obligation to
   follow the disclosure rules. That simply did not happen here.

   Finally, Defendants’ letter includes a paragraph challenging certain of Par’s
   FOFs. The only specific charge they make relates to Par’s contentions in FOF 29,
   163, and 323 that the claimed inventions provided a longer shelf life. There was
   detailed testimony to that effect at trial. See, e.g., DTDX-2 (Kannan 2019 Tr.)
   235:18-22, 235:24-236:5, 297:9-298:5, 298:8-298:13; DTDX-3 (Kenney 2019 Tr.)
   87:15-88:5; DTDX-4 (Kenney 2020 Tr.) 154:14-15, 154:17-25, 217:3-17, 217:19-
   21, 219:19-24, 220:20-221:7; DTDX-8 (Vandse 2020 Tr.) 181:12-182:12; Tr.
   799:20-800:4, 888:5-17 (Kirsch). Dr. Kirsch provided an unrebutted opinion based
   on the inventor testimony, and Defendants agreed to the admission of the
   underlying study data (PTX-252 and DTX-53). We fail to see the problem, much
   less a parallel to Defendants’ extraordinary conduct.


                                             Respectfully submitted,

                                             /s/ Brian E. Farnan

                                             Brian E. Farnan

   Cc: Counsel of Record (Via E-Mail)




                                            5
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 6 of 119 PageID #: 26375




                            EXHIBIT A
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 7 of 119 PageID #: 26376

                 012345627489  82771 1760746156
                     
                         
     8 !8"806 74089#420$# 8
    76496 15 07#990#%&'6251           0$8$21$234553674030
     842218741201" 82(#990#
                   )%*&+*,,-#
                      .$
    68/96 !8"806 74089420$#
                  50,0&'%&+$

                      899:;9:<9==
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 8 of 119 PageID #: 26377

                   012345627489  82771 1760746156
              54 !"!#$%"#!&&1"'"%&
   $""%(%"#('&'(!%&(&$)#*+%(#)((&*%#) 
     ((2#,-./01- 2(3401-"((56,/7718,2(3418,"((56&,/08/.02(
   34/.0"((569%%($)#*+%(#)*(*%#)  ((2#,/771:,2(
   341:, "((56 4 %# ! "#!&& +$((% & $""%(% "#( '&'
   #)'(#)(#(&*%
           1 41"'"%&$""%(%"#('&'!%&(4;"%&
   9 !9(%&$#)("#(1'%#(*(& ("#&$*(9(
   ("#&$*(%+%'(*"(&#&&#+!#$* (&*%#)( ((<<$(4
   "#!&("#((#&#"(*(#"#"!#$%#))&+=&>( 5#
   +%)#)5)&(8%6 9(&8% *$(*%#)29?#9908%
   @#**9908% *$(*% !(9(&2*#%%*(!%38%56&&&"&(
   *%#)(418,"(((&'(8%&&&9!&*'&'(%
   #)1'%#(*(
           : 4 !!9&5>(41"'"#('&'1'%#(*(%#(
   /..7:-*%$&'9("*((#((%#(4"A&"$(&((&*%#)(418,
   &4/.0"((BCCDECFGF>(1"'"#(HH11:8/1:8/4'%%'9(
   (##"#&&#"((;*"((((!9((+&#((+%(&()#(
   '((#+(*#)1'%#(*( 189#$%& !#+%;"*(&!%)#%#(
   /..7:-(#('%%(+%"A)#$* #)(%)%)& !"A#):/(%((
   #"#((#)(%)(#&$&)'(&*#&(#**#&'(#("#&$*(%+%
   !)%%!%)# ((%#(9#$%&#(*% ! &("A)#;"%)(

        4$&(&(((401-"((#%#'(&'(6'%
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 9 of 119 PageID #: 26378

                   012345627489  82771 1760746156
   8 5!""##$4%
   "%"%#1&"#""#'%"#(#&"
   % "))*++ 8)81,-./01"0.-.0
          23 4"#"%" "%""""##"4%5-.'""&"
   84"#%""#""&"6"&#$'"###"4$6$"10#"4
   -0-78 694521:;#.)("'<$#"4 6-08 6945210-:5)8)
   ("'<$"#"41-08 6945217:8'=)"'<$-78 -68 6945
   21/:8#)"'<$-08 6945210-:5)8)"'<
          =3 84>'#"4 1'&'$"# &""4%""%
   '#"4%5-."5/1='"$#&%%""##"4""&"
   84"#$"$"##"(($%1&"#":1'&'?.
   ./<" :1'&'??06///<'3%4$"4>'#"4
   1'&$'#$"''#4"#'$#%"((" 18 #
   44"## "("#"##)4' 8 44#"&("'"$ &$" 18
   #%"("%(%#"44' #(#*++@A+BCB$1'&'??0227D'#
   ??1/11$0-$000$00D''#4"#'??6./-$1$.2
          63 44 ''#4"#'$4#"#"4$6$"1%5-.
   '""% ""&"6"&#"%"4''#4"#'?1-E"

          85!'$""&"#4"$%'''4&"# 
   &""%'(%358%""%"'"(%"#%"(
   >'%44"#'31&"#"$%&""%%
   ">''"(%"#%"(%44"#'36"&#5
   '' 8258 '$  "$ " 4 '  4 "# '$ %
   1'4F"G04"E"%"4'"(%'6"&#4"H
   '358"''("#$&(%4""&%"&%"%"(4'#4I
   %4""&6"&#5"#&""%*++"#6>''?7=
                                             
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 10 of 119 PageID #:
                                   26379



  !"" "#1$
 %  &'&  "(!)$
 *+',-*+&.-6/4521+&01!23)"4#")!+"" "56*7899:
 ;<8=>:9?@?#:8381A*'*6B.C+8D"() !""#"
 ()),6.2C#E)1$ 
 "#(E)(() 18E3 "!8 4 
 )"+
         ,+F 4 !"!"#4"5+GH$ (!$
 ( (!)$"  "I)
 )"+J99>:9?@?#"!"55C&K6&+4 $"C !"!"#4
 (!$6$H8258 "#1$# 
 #$L6$H8258( (
  (E   (  
 )# M#E "(E "!))#N
 LOPD$"(!)$"
 "D "E)$ "I$#$"M
  0E6$H8258"4 " M
 E) +NQR?5C0$ 8381A**&..*6&' 83
 81A**C*&'2'20($$1$ 4+4+
         6+F 4)E(  !"
 1$")$ 33
 ("  !"!"+J99 8381A*&2,'6&'6&
 &'2+7  (1$E4

                                           
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 11 of 119 PageID #:
                                   26380



  !"# !$#!$ %
 %&'())*8%81+,-./01-01--0.'7$"&#/11-2/113-2/11332
 /113421,-0/0'()) 8%81+,-./01-01--0.5 8%81+,,4,-06---3'4
 &##$$ #&!$ %%&#2$!2
 !"7!$""1"#&"'4##24&##$
 $#"#&"# 8#"#5'9:1;"!$
 /1136 #!$#!$ %%&'()) 8%81+,-./01-
 0.,.0'

  5#<3&-2-,-0
                                                            = >2 $'5'




                                          
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 12 of 119 PageID #:
                                   26381




                         EXHIBIT B
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 13 of 119 PageID #:
                                   26382
                                 EXHIBIT 3


               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF DELAWARE

  PAR PHARMACEUTICAL, INC.,              )
  PAR STERILE PRODUCTS, LLC, and         )
  ENDO PAR INNOVATION                    )
  COMPANY, LLC,                          )
                                         )   C.A. No. 18-823-CFC
             Plaintiffs,                 )
                                         )
        v.                               )
                                         )
  EAGLE PHARMACEUTICALS INC.,            )
                                         )
             Defendant.                  )


             DEFENDANT’S STATEMENT OF ISSUES OF FACT
                  THAT REMAIN TO BE LITIGATED
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 14 of 119 PageID #:
                                   26383
                                 EXHIBIT 3


                                      TABLE OF CONTENTS

                                                                                                              Page
 I.     BACKGROUND ............................................................................................3

        A.      Overview Of The Case ........................................................................3

        B.      Unapproved Vasopressin Products ...................................................5

        C.      JHP’s NDA for Pitressin® ..................................................................8

        D.      Par’s Original Vasostrict® Product ..................................................9
        E.      Par’s Reformulated Vasostrict® Product .......................................11

        F.      Par’s Patents ......................................................................................13
                1.       ’239 Patent ...............................................................................13

                2.       ’526 Patent ...............................................................................15

                3.       ’209 and ’785 Patents ..............................................................20
        G.      Eagle’s ANDA Product .....................................................................25

 II.    EAGLE’S ANDA PRODUCT DOES NOT INFRINGE THE
        ASSERTED CLAIMS .................................................................................26
        A.      Eagle’s ANDA Product Will Not Have a pH of 3.7 to 3.9 .............27

                1.       Eagle’s ANDA Precludes a pH of 3.7 to 3.9 ..........................28

                2.       Eagle’s ANDA Batch Data Do Not Show that Eagle’s
                         ANDA Product Will Have a pH Outside of 3.4 to 3.6
                         During Its Shelf Life ...............................................................28
                3.       Eagle’s Optimized Manufacturing Process for its
                         Proposed Commercial Product Will Maintain pH at
                         3.4 to 3.6 During Its Shelf Life ...............................................34

 III.   THE ASSERTED CLAIMS OF THE PATENTS-IN-SUIT ARE
        UNENFORCEABLE FOR INEQUITABLE CONDUCT .......................51

        A.      Inequitable Conduct During Prosecution of the ’239 Patent ........52
                                                         i
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 15 of 119 PageID #:
                                   26384
                                 EXHIBIT 3


       B.       Inequitable Conduct During Prosecution of the ’239 Patent
                Renders the Patents-in-Suit Unenforceable ....................................57
       C.       The Named Inventors Committed Further Inequitable
                Conduct During Prosecution of the Patents-in-Suit ......................59

                1.       The Inventors Withheld Material Information
                         Regarding the Prior Art Pitressin® Formulation ...............59

                2.       The Named Inventors Withheld from the PTO
                         Normalized Impurity Data to Bolster Their Criticality
                         Arguments................................................................................60

                3.       The Named Inventors Withheld from the PTO Other
                         Information Relevant to Criticality of the Claimed pH
                         That Was Material to the Prosecution ..................................62
 IV.   THE ASSERTED CLAIMS OF THE PATENTS-IN-SUIT ARE
       INVALID ......................................................................................................65
       A.       All Asserted Claims Are Anticipated by Original
                Vasostrict® With Its Prescribing Information...............................65

       B.       All Asserted Claims Are Obvious Over Original
                Vasostrict® With Its Prescribing Information...............................67
       C.       The Asserted Claims of the ’785 Patent Are Anticipated by
                Pitressin® ...........................................................................................69

       D.       All Asserted Claims Are Obvious over Pitressin®, Alone Or
                In Combination With Russell 2008, Intravenous
                Medications 2013, and WHO Standard ..........................................71

       E.       All Asserted Claims Are Obvious Over The April 2014
                Vasostrict® Label ..............................................................................73

       F.       All Asserted Claims Are Obvious Over American Regent
                Vasopressin Injection, Alone Or In Combination With
                Russell 2008 and Intravenous Medications 2013. ..........................75

       G.       All Asserted Claims Are Obvious Over PPC, Alone Or In
                Combination With Russell 2008, Intravenous Medications
                2013, and WHO Standard ................................................................77
                                                         ii
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 16 of 119 PageID #:
                                   26385
                                 EXHIBIT 3


       H.       All Asserted Claims Lack Adequate Written Description ............79

                1.       ’209 and ’785 Patents ..............................................................82
       I.       All Asserted Claims Lack Adequate Enablement ..........................83

                1.       ’209 and ’785 Patents ..............................................................85

       J.       All Asserted Claims Are Indefinite ..................................................87

                1.       When to Measure pH ..............................................................88

 V.    THIS CASE IS EXCEPTIONAL AND EAGLE SHOULD BE
       AWARDED ITS REASONABLE ATTORNEY FEES ...........................88
       A.       Par Lacked a Reasonable Basis to Bring and Maintain this
                Suit Against Eagle .............................................................................88

       B.       Par Brought this Suit in Bad Faith ..................................................94

       C.       Par’s Engaged in Inequitable Conduct to Procure the
                Patents-in-Suit ...................................................................................96

       D.       Response to Par’s Allegations in Paragraphs 271–279 of
                Par’s Statement of Contested Facts .................................................97
 VI.   PAR IS NOT ENTITLED TO INJUNCTIVE OR MONETARY
       RELIEF.........................................................................................................99

 I.    BACKGROUND ............................................................................................3
       A.       Overview Of The Case ........................................................................3

       B.       Unapproved Vasopressin Products ...................................................5
       C.       JHP’s NDA for Pitressin® ..................................................................8

       D.       Par’s Original Vasostrict® Product ..................................................9
       E.       Par’s Reformulated Vasostrict® Product .......................................11

       F.       Par’s Patents ......................................................................................13

                1.       ’239 Patent ...............................................................................13

                                                         iii
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 17 of 119 PageID #:
                                   26386
                                 EXHIBIT 3


               2.        ’526 Patent ...............................................................................15

               3.        ’209 and ’785 Patents ..............................................................20
       G.      Eagle’s ANDA Product .....................................................................25

 II.   EAGLE’S ANDA PRODUCT DOES NOT INFRINGE THE
       ASSERTED CLAIMS .................................................................................26

       A.      Eagle’s ANDA Product Will Not Have a pH of 3.7 to 3.9, or
               3.8 ........................................................................................................27

               1.        Eagle’s ANDA Precludes a pH of 3.7 to 3.9, or 3.8 ..............28
               2.        Eagle’s ANDA Batch Data Do Not Show that Eagle’s
                         ANDA Product Will Have a pH Outside of 3.4 to 3.6
                         During Its Shelf Life ...............................................................28

               3.        Eagle’s Optimized Manufacturing Process for its
                         Proposed Commercial Product Will Maintain pH at
                         3.4 to 3.6 During Its Shelf Life ...............................................34
               4.        There is No Evidence That Eagle’s ANDA Product
                         Will Be Stored for Four Weeks at pH 3.8 .........................3837

               5.        Eagle’s ANDA Product Will Not Be Used by a Single
                         Entity to Practice the Claims of the ’526 patent ..............3938
       B.      Eagle’s ANDA Product Will Not Meet the Claimed
               Degradation and Impurity Requirements ..................................4241
               1.        Eagle Will Not Induce Infringement of the Claimed
                         Degradation and Impurity Requirements ........................4241
               2.        Eagle’s ANDA Does Not Establish Eagle’s ANDA
                         Product Will Meet the Claimed Degradation and
                         Impurity Requirements ......................................................4342

               3.        Eagle’s ANDA Batch Data Do Not Show that Eagle’s
                         ANDA Product Will Exhibit “Less Than 1%
                         Degradation” After Storage at 2–8°C For Four Weeks
                         at pH 3.8 ...............................................................................4544


                                                          iv
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 18 of 119 PageID #:
                                   26387
                                 EXHIBIT 3


                 4.       Eagle’s ANDA Batch Data Do Not Show that Eagle’s
                          ANDA Product Will Have the Specified Impurities ........4645
 III.   THE ASSERTED CLAIMS OF THE PATENTS-IN-SUIT ARE
        UNENFORCEABLE FOR INEQUITABLE CONDUCT ...................5150

        A.       Inequitable Conduct During Prosecution of the ’239 Patent ....5251

        B.       Inequitable Conduct During Prosecution of the ’239 Patent
                 Renders the Patents-in-Suit Unenforceable ................................5756

        C.       The Named Inventors Committed Further Inequitable
                 Conduct During Prosecution of the Patents-in-Suit ..................5958

                 1.       The Inventors Withheld Material Information
                          Regarding the Prior Art Pitressin® Formulation ...........5958

                 2.       The Named Inventors Withheld from the PTO
                          Normalized Impurity Data to Bolster Their Criticality
                          Arguments............................................................................6059
                 3.       The Named Inventors Withheld from the PTO Other
                          Information Relevant to Criticality of the Claimed pH
                          That Was Material to the Prosecution ..............................6261

 IV.    THE ASSERTED CLAIMS OF THE PATENTS-IN-SUIT ARE
        INVALID ..................................................................................................6564
        A.       All Asserted Claims Are Anticipated by Original
                 Vasostrict® With Its Prescribing Information...........................6564
        B.       All Asserted Claims Are Obvious Over Original
                 Vasostrict® With Its Prescribing Information...........................6765

        C.       The Asserted Claims of the ’785 Patent Are Anticipated by
                 Pitressin® .......................................................................................6967

        D.       All Asserted Claims Are Obvious over Pitressin®, Alone Or
                 In Combination With Russell 2008, Intravenous
                 Medications 2013, and WHO Standard ......................................7168

        E.       All Asserted Claims Are Obvious Over The April 2014
                 Vasostrict® Label ..........................................................................7370

                                                         v
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 19 of 119 PageID #:
                                   26388
                                 EXHIBIT 3


       F.       All Asserted Claims Are Obvious Over American Regent
                Vasopressin Injection, Alone Or In Combination With
                Russell 2008 and Intravenous Medications 2013. ......................7572

       G.       All Asserted Claims Are Obvious Over PPC, Alone Or In
                Combination With Russell 2008, Intravenous Medications
                2013, and WHO Standard ............................................................7774

       H.       All Asserted Claims Lack Adequate Written Description ........7976

                1.       ’526 Patent ...........................................................................7976
                2.       ’209 and ’785 Patents ..........................................................8279

       I.       All Asserted Claims Lack Adequate Enablement ......................8380

                1.       ’526 Patent ...........................................................................8380

                2.       ’209 and ’785 Patents ..........................................................8582
       J.       All Asserted Claims Are Indefinite ..............................................8784

                1.       Less Than [X]% Degradation After Storage at 2–8°C
                         for About Four Weeks ........................................................8784
                2.       When to Measure pH ..........................................................8885

 V.    THIS CASE IS EXCEPTIONAL AND EAGLE SHOULD BE
       AWARDED ITS REASONABLE ATTORNEY FEES .......................8885
       A.       Par Lacked a Reasonable Basis to Bring and Maintain this
                Suit Against Eagle .........................................................................8885

       B.       Par Brought this Suit in Bad Faith ..............................................9490

       C.       Par’s Engaged in Inequitable Conduct to Procure the
                Patents-in-Suit ...............................................................................9693

       D.       Response to Par’s Allegations in Paragraphs 271–279 of
                Par’s Statement of Contested Facts .............................................9794

 VI.   PAR IS NOT ENTITLED TO INJUNCTIVE OR MONETARY
       RELIEF.....................................................................................................9995

                                                        vi
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 20 of 119 PageID #:
                                   26389
                                 EXHIBIT 3




                                      vii
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 21 of 119 PageID #:
                                   26390
                                 EXHIBIT 3


        Pursuant to Local Rule 16.3(c)(4) and the Court’s Scheduling Order (D.I. 120,

 148), Defendant Eagle Pharmaceuticals Inc. (“Eagle” or “Defendant”) submits this

 Statement of Issues of Fact that Remain to be Litigated (“Statement”). Eagle

 incorporates by reference any issues of fact set forth in its responsive papers to any

 comparable material filed or submitted by Plaintiffs Par Pharmaceutical, Inc., Par

 Sterile Products, LLC, and Endo Par Innovation Company, LLC (collectively, “Par”

 or “Plaintiffs”).

        In this action, Plaintiffs are currently asserting U.S. Patent No. 9,687,526 (“the

 ’526 patent”); U.S. Patent No. 9,744,209 (“the ’209 patent”); and U.S. Patent No.

 9,750,785 (“the ’785 patent”) (collectively, the “Patents-in-Suit”). 1 Specifically,

 Plaintiffs are asserting claim 13 of the ’526 patent; claims 1, 3–5, and 7 of the ’209

 patent; and claims 1, 4, 5, and 8 of the ’785 patent (the “Asserted Claims”).

        Eagle reserves all rights with respect to these disclosures, including the right

 to amend, supplement, or otherwise modify these disclosures without prejudice

 according to the schedule set forth by the Parties for pre-trial exchanges, the local

 rules, the Federal Rules of Civil Procedure, and any other basis in fact or law. Eagle


 1
     The Patents-in-Suit share two common inventors and a common chain of priority
     to U.S. Patent No. 9,744,239 (“the ’239 patent”), and therefore may be referred
     to as the “’239 family.” BothEach of these patents also claims priority to U.S.
     Application 14/610,499. Par has not disputed that the Patents-in-Suit are not
     entitled to priority dates earlier than their own filing dates, based on their claims
     of priority to the ’239 patent and ’499 application.

                                             1
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 22 of 119 PageID #:
                                   26391
                                 EXHIBIT 3


 reserves the right to affirmatively use, elaborate upon, or dispute any fact cited by

 Plaintiffs, including the scientific bases for such fact or Plaintiffs’ application of

 such fact in this case.

       By including a fact herein, Eagle does not assume the burden of proof or

 production with regard to that fact. For instance, Plaintiffs bear the burden of proof

 with respect to infringement. As such, Eagle reserves the right to object to and/or

 contest those alleged facts and present any and all rebuttal evidence in response to

 those alleged facts when identified by Plaintiffs. Any fact not specifically admitted

 in the parties’ Statement of Uncontested Facts should be considered contested, even

 if not specifically enumerated herein.

       To the extent Eagle’s Statement of Issues of Law that Remain to be Litigated

 contains issues of fact, those issues are incorporated herein by reference. If the Court

 determines that any issue identified in this list as an issue of fact is more properly

 considered an issue of law, Eagle incorporates such issue by reference into its

 Statement of Issues of Law. Eagle incorporates by reference its expert reports in

 support of any proof to be presented by expert testimony. To the extent that a fact or

 an issue of fact in one section applies to another section, claim or theory, it is

 incorporated therein as well without separate repetition. Eagle incorporates by

 reference the Statement of Uncontested Facts.




                                            2
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 23 of 119 PageID #:
                                   26392
                                 EXHIBIT 3


 I.    BACKGROUND

       A.       Overview Of The Case
       1.       This is a patent infringement action arising under the patent laws of the

 United States (35 U.S.C. §§ 100 et seq.) and the Hatch-Waxman Act (21 U.S.C.

 § 355) based on Eagle’s filing of Abbreviated New Drug Application No. 211538

 (“Eagle’s ANDA”) seeking approval to commercially manufacture, use, offer to sell,

 and sell in the United States a generic version of Par’s original Vasostrict® product

 as approved by the FDA in April 2014 (“Original Vasostrict®”).

       2.       Each of the Patents-in-Suit is listed in the FDA publication titled

 “Approved Drugs With Therapeutic Equivalence Evaluations” (the “Orange Book”)

 as covering Vasostrict®. The Orange Book additionally lists U.S. Patent Nos.

 9,744,239 (the “’239 patent”), 9,375,478 (the “’478 patent), U.S. Patent No.

 9,687,526 (“the ’526 patent”), and 9,937,223 (the “’223 patent”) as covering

 Vasostrict®.

       3.       Every claim of the ’526, ’209, ’785, ’223 and ’478 patents requires

 vasopressin formulations with a pH value within the range of 3.7–3.9. The ’239

 patent, in contrast, requires vasopressin formulations with a pH within the broader

 range of 3.5–4.1. Additionally, the ’478 and ’223 patents (collectively, the “Buffer

 Patents”) are directed to vasopressin formulations that include an “acetate buffer.”




                                             3
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 24 of 119 PageID #:
                                  26393
                                EXHIBIT 3


       4.     On April 16, 2018 and May 18, 2018, Eagle sent Paragraph IV notice

 letters informing Par that Eagle intended to market its ANDA Product before the

 expiration of the ’239, ’526, ’209, ’785, ’223 and ’478 patents, that Eagle’s ANDA

 product and its use upon approval would not infringe any valid, enforceable claim

 of those patents, and that the claims of those patents are invalid. Among other

 noninfringement bases, Eagle informed Par that it will not infringe the ’526, ’209,

 ’785, ’223 and ’478 patents because its ANDA specifications require a pH of 3.4–

 3.6 throughout the shelf life of its ANDA product, whereas each of these patents

 requires vasopressin formulations with a pH value within the range of 3.7–3.9. Eagle

 also informed Par that its ANDA Product will not contain an “acetate buffer,” and

 therefore will not infringe the Buffer Patents.

       5.     Nevertheless, on May 31, 2018, Par filed a complaint against Eagle (the

 “Complaint”) asserting infringement of the ’239, ’526, ’209, ’785, ’478, and ’223

 patents. On August 6, 2018, Eagle filed its answer to Par’s Complaint, asserting

 counterclaims of noninfringement and invalidity of the ’239, ’526, ’209, ’785, ’478,

 and ’223 patents.

       6.     On October 30, 2019, Eagle filed an amended answer and

 counterclaims to Par’s Complaint to add counterclaims of inequitable conduct with

 respect to the ’239, ’526, ’209, and ’785 patents, including based on the filing of

 false declarations during prosecution of the ’239 patent that also tainted the

                                           4
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 25 of 119 PageID #:
                                  26394
                                EXHIBIT 3


 prosecution of the ’526, ’209, and ’785 patents, as discussed further in Section II

 below.

       7.     In response to Eagle’s inequitable conduct counterclaims, on

 November 11, 2019, Par moved to dismiss the ’239 patent. In the same motion, Par

 also moved to dismiss the Buffer Patents, after several of its named inventors

 confirmed at their depositions that the acetic acid in the original Vasostrict®

 formulation, and therefore in Eagle’s ANDA Product, does not act as an “acetate

 buffer.”

       8.     On December 20, 2019, the parties stipulated to dismissal of all claims,

 counterclaims, and defenses related to the ’239 patent and the Buffer Patents. With

 the dismissal of the ’239 patent, no patent remains in this action that covers Eagle’s

 ANDA Product’s pH of 3.4–3.6.

       B.     Unapproved Vasopressin Products
       9.     Since the institution of the FDA drug approval process in 1938,

 manufacturers have been permitted to continue to market drug products that existed

 before the FDA approval process was instituted, so-called “grandfathered” products.

 In order to maintain such grandfathered status, the composition and conditions of

 use on a product’s labeling must remain unchanged.

       10.    Stable vasopressin formulations, under the trade name Pitressin®, were

 sold as unapproved products for almost a century with the same identified


                                           5
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 26 of 119 PageID #:
                                   26395
                                 EXHIBIT 3


 formulation: 20 units/mL or 0.038 mg/mL of vasopressin,                   mg/mL of

 chlorobutanol, acetic acid for pH adjustment to pH 3.4 to 3.6 (approximately 0.22

 mg per mL of solution), and water for injection.

       11.




       12.    For decades, Pitressin® and other vasopressin products were used to

 treat hypotension, including vasodilatory and septic shock, as reflected in references

 such as A. Russell et al., Vasopressin versus Norepinephrine Infusion in Patients

 with Septic Shock, N. Eng. J. Med. 358(9):877-87 (2008) (“Russell 2008”) and

 standard guidelines such as Intravenous Medications (B. L. Gahart & A. R.

 Nazareno et al., eds. 29th ed. 2013) (“Intravenous Medications 2013”).

       13.    Pitressin® was sold from at least 1927 until 2014 by Par and its

 predecessors, including Parke-Davis, King Pharmaceuticals, Parkedale, and finally

 JHP Pharmaceutical (“JHP”). JHP was acquired by Par Pharmaceutical Inc. in

 February 2014, after which its name was changed to Par Sterile Products, LLC. Par

 Sterile Products is one of the Plaintiffs in this action.




                                             6
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 27 of 119 PageID #:
                                   26396
                                 EXHIBIT 3


       14.      Pitressin® was labeled with a shelf life of 24 months at room

 temperature.

       15.      Although the release and stability specifications for JHP’s unapproved

 Pitressin® were pH 2.5 to 4.5, the in-process pH range for Pitressin® during

 manufacture was                                 The Pitressin® label did not indicate

 the pH of the formulation.

       16.      Release testing of JHP’s unapproved Pitressin® product demonstrated

 that some lots were released at a pH between

       17.      Stability testing of JHP’s unapproved Pitressin® product demonstrated

 that some lots increased their pH during their shelf lives to a pH between



       18.      Other unapproved vasopressin products with the same formulation as

 Pitressin® were sold by companies including Fresenius Kabi, Pharmaceutical

 Partners of Canada (“PPC”), and Cardinal Health. The labels for these products

 either did not specify the pH of the product or included only the stability

 specification range of 2.5 to 4.5.

       19.      Other companies sold unapproved vasopressin products with slightly

 different formulations.      For example, American Regent (formerly Luitpold

 Pharmaceuticals) sold an unapproved vasopressin product from at least 1996–2012




                                            7
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 28 of 119 PageID #:
                                   26397
                                 EXHIBIT 3


 comprising the same concentration of vasopressin and chlorobutanol as Pitressin®,

 but with pH adjustment to     and the addition of sodium chloride.

       20.   Standards for unapproved vasopressin products were set by the United

 States Pharmacopeia (USP), with a pH range of 2.5 to 4.5. The World Health

 Organization (WHO) also provided a standard for an aqueous vasopressin

 formulation for analysis of vasopressin drug products (“WHO Standard”). That

 WHO Standard required refrigeration of aqueous vasopressin formulations for

 maximum stability.

       C.    JHP’s NDA for Pitressin®
       21.   In 2006, the FDA issued guidance encouraging companies to file New

 Drug Applications (“NDAs”) on products that were sold as unapproved products.

 This guidance was updated on September 19, 2011 to clarify the FDA’s enforcement

 priorities with respect to unapproved products and their removal from the market.

       22.




       23.




                                         8
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 29 of 119 PageID #:
                                  26398
                                EXHIBIT 3


       24.




       25.    On September 25, 2012, JHP filed its NDA No. 204485 for its

 Pitressin® product. The proposed formulation was identical to that of its prior

 unapproved formulation except for the removal of overages.

       26.    JHP did not conduct any clinical studies to support its NDA, instead

 relying on the published literature, such as Russell 2008, standard reference guides,

 and known treatment algorithms to show the effectiveness of Pitressin® in treating

 hypotension, including in vasodilatory and septic shock.

       27.    With its NDA, JHP submitted stability data for three registration

 batches of Pitressin® without overages: 310571, 310573, and 310574.

       28.    Lot 310571 had a pH of 3.8 after upright and inverted storage for 18

 months under refrigeration. This pH result was recorded 23 months after the

 manufacture of this batch and thus within its 24-month refrigerated shelf life.

       D.     Par’s Original Vasostrict® Product
       29.    The FDA approved JHP’s NDA No. 204485 for Pitressin®, renamed

 “Vasostrict®,” on April 17, 2014 (“Original Vasostrict®”)

       30.    The formulation of Original Vasostrict® was identical to that of

 unapproved Pitressin® without the overages of vasopressin and chlorobutanol,


                                           9
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 30 of 119 PageID #:
                                   26399
                                 EXHIBIT 3


 comprising 20 units/mL or 0.0377 mg/mL vasopressin, 0.5% or                       mg

 chlorobutanol, acetic acid for pH adjustment to 3.4 to 3.6, and water for injection.

       31.    At the same time, the FDA approved the prescribing information for

 original Vasostrict® (“April 2014 Vasostrict® Label”). That label identified the

 formulation of Original Vasostrict®, including its manufacture pH of 3.4–3.6. The

 label also included the indications as well as dosage and administration instructions

 for treatment of hypotension, including vasodilatory shock, post-cardiotomy shock

 and septic shock.

       32.    Soon after the initial approval of Original Vasostrict®, in September

 2014, the FDA approved new prescribing information, adding a refrigerated storage

 instruction (“Store between 2°C and 8°C (36°F and 46°F). Do not freeze.”)

 (“September 2014 Vasostrict® Label”).

       33.    Original Vasostrict® was first sold by Par in November 2014 with the

 September 2014 Original Vasostrict® Label.

       34.    In May 2015, the FDA approved new prescribing information for

 Original Vasostrict®, which permitted storage of the product for up to twelve

 months at room temperature or 24 months refrigerated (“March 2015 Vasostrict®

 Label”).

       35.    Original Vasostrict® was sold with the March 2015 Vasostrict® Label

 from May 2015.

                                          10
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 31 of 119 PageID #:
                                  26400
                                EXHIBIT 3


        36.   Although the target pH for Original Vasostrict® was 3.4–3.6, it had a

 release pH specification of 3.5–4.0, and a shelf life stability specification of 2.5–4.5.

        37.   Original Vasostrict® was indicated for the treatment of hypotension,

 including vasodilatory shock from post-cardiotomy shock and septic shock.

 Original Vasostrict®’s prescribing information contained instructions for

 intravenous administration at a dose between 0.01 and 0.07 units/minute to treat

 hypotension including vasodilatory shock from post-cardiotomy shock and septic

 shock.

        38.   The FDA removed other vasopressin products from the market in

 December 2014, following the initial approval and commercial launch of Original

 Vasostrict®. At that time, Original Vasostrict® became the only vasopressin

 product available in the United States.

        39.   Since the removal of Par’s competitors in December 2014, no other

 manufacturer has marketed a vasopressin product in the United States. During this

 time, Par has held a monopoly on vasopressin. As a result, Par increased the price

 of vasopressin from less than five dollars per vial to over one hundred thirty dollars

 per vial.

        E.    Par’s Reformulated Vasostrict® Product
        40.   Although competing vasopressin products were removed from the

 market, the NDA for Original Vasostrict® was not eligible for any regulatory


                                            11
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 32 of 119 PageID #:
                                   26401
                                 EXHIBIT 3


 exclusivity. Without any exclusivity, competitors were free to file their own NDAs

 or ANDAs to seek approval for competing vasopressin products. Only by listing

 patents in the Orange Book could Par forestall FDA approval and commercial launch

 of competitors’ products.

       41.    Given that Par’s Original Vasostrict® product was substantively

 identical to the prior art Pitressin® product that had been sold for almost a century,

 Par knew that it could not maintain exclusivity for its Original Vasostrict® product

 for long, as any patent covering the formulation of Original Vasostrict® would

 necessarily be invalid.

       42.    Therefore, although Original Vasostrict® had been approved by the

 FDA and had acceptable stability, Par began to look for ways that it could justify a

 new formulation of Vasostrict® that could be patented.

       43.    On March 21, 2016, Par received approval for a new formulation of

 Vasostrict® (“Reformulated Vasostrict®”).

       44.    The only changes Par made to the formulation were: (1) changing the

 target pH from 3.4–3.6 to 3.8; (2) removing chlorobutanol; and (3) adding an acetate

 buffer.

       45.    Par sought and received the same shelf life for the Reformulated

 Vasostrict® as was already approved for the Original Vasostrict®.




                                          12
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 33 of 119 PageID #:
                                   26402
                                 EXHIBIT 3


       46.    Although Reformulated Vasostrict® has a target pH of 3.8, its release

 pH specification is 3.6–4.0 and its shelf-life stability pH specification is 2.5 to 4.5.

       47.    The storage and handling instructions for Reformulated Vasostrict® are

 the same as for Original Vasostrict®.

       48.    The dosage and administration section of the prescribing information

 for Reformulated Vasostrict® is the same as for Original Vasostrict®.

       49.    The FDA has confirmed that Original Vasostrict® was not removed

 from the market for safety or efficacy reasons. Par and the named inventors on the

 Patents-in-Suit could not identify any safety or efficacy advantage of Reformulated

 Vasostrict® compared to Original Vasostrict®.

       F.     Par’s Patents

              1.     ’239 Patent
       50.    The Patents-in-Suit each claim priority to the ’239 patent, which issued

 on August 29, 2017 based on an application filed on May 20, 2015. The ’239 patent

 names Vinayagam Kannan and Matthew Kenney as inventors. The Examiner of the

 ’239 patent was Christine Bradley.

       51.    During prosecution of the ’239 patent, Examiner Bradley issued a Final

 Office Action on October 21, 2015, rejecting all pending claims as both anticipated

 and obvious over the April 2014 Vasostrict® Label.




                                            13
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 34 of 119 PageID #:
                                   26403
                                EXHIBIT 3


       52.    Instead of amending the claims, the inventors sought to overcome

 Examiner Bradley’s Final Rejection by invoking the prior art exception of 35 U.S.C.

 § 102(b)(1)(A), which provides in relevant part that disclosures made 1 year or less

 before the effective filing date of the claimed invention shall not be prior art, “if the

 disclosure was made by the inventor or joint inventor or by another who obtained

 the subject matter disclosed directly or indirectly from the inventor or a joint

 inventor.”

       53.    During a November 24, 2015 Applicant-Initiated Interview, the

 inventors’ prosecuting attorney, Mr. Craig Kenesky, represented that the named

 inventors were “responsible for all of the subject matter in the FDA reference [(the

 April 2014 Vasostrict® Label)]” and would be able to make an “unequivocal”

 statement to that effect.

       54.    To that end, the inventors submitted two declarations, one from named

 inventor Vinayagam Kannan, and one from regulatory employee Michelle Bonomi-

 Huvala. Mr. Kannan declared under penalty of perjury that he and named co-

 inventor Matthew Kenney invented all of the subject matter of the April 2014

 Vasostrict® Label that Examiner Bradley had relied upon to reject the claims. Ms.

 Bonomi-Huvala declared that the subject matter of the April 2014 Vasostrict® Label

 that Examiner Bradley had relied upon to reject the claims had been received from




                                            14
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 35 of 119 PageID #:
                                   26404
                                EXHIBIT 3


 named inventors Kannan and Kenney, and sent on to the FDA, who published the

 April 2014 Vasostrict® Label.

       55.    The Kannan and Bonomi-Huvala declarations were submitted by Mr.

 Kenesky to the U.S. Patent & Trademark Office (“PTO”) with a Response to Final

 Rejection on November 24, 2015, in which he represented that the declarations

 “describe[] that the disclosure of the [April 2014 Vasostrict® Label] was obtained

 from the inventors of the present application,” and that therefore the April 2014

 Vasostrict® Label:

       is not prior art under 35 U.S.C. § 102(a)(1) against the present
       invention based on the exception of 35 U.S.C. § 102(b)(1)(A). The
       disclosure was made by another (the FDA) less than one year before
       the effective filing date of the claimed invention. The FDA obtained
       the subject matter of the Label from the regulatory team at PAR
       STERILE, who received the subject matter from the inventors of the
       present application. Thus, the Label satisfies the provisions of 35
       U.S.C. § 102(b)(1)(A). Applicant respectfully requests withdrawal of
       the rejection because the claims have not been rejected over any
       eligible prior art.
       56.    Based on these representations, Examiner Bradley withdrew the final

 rejection of the pending claims over the April 2014 Vasostrict® Label on January

 11, 2016. Examiner Bradley never again raised the April 2014 Vasostrict® Label

 as prior art against the ’239 patent or any of the subsequently filed Patents-in-Suit.

              2.      ’526 Patent
       57.    The application that issued as the ’526 patent was filed on October 10,

 2016 as a continuation-in-part of the application for the ’239 patent. This was after

                                           15
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 36 of 119 PageID #:
                                   26405
                                 EXHIBIT 3


 Examiner Bradley had disqualified the April 2014 Vasostrict® Label as prior art,

 and after the approval and marketing of Par’s Reformulated Vasostrict® product.

 Like the ’239 patent, the ’526 patent also names Vinayagam Kannan and Matthew

 Kenney as inventors, as well as two other Par employees, Sunil Vandse and Suketu

 Sanghvi. Like the ’239 patent, the ’526 patent was examined by Examiner Bradley.

       58.    Like the ’239 patent, the claims of the ’526 patent are directed to the

 use of a vasopressin composition comprising between 0.01 and 0.07 mg/mL

 vasopressin, acetic acid, and water at a dose of between 0.01 and 0.1 units per minute

 to increase blood pressure in a hypotensive human. The ’526 patent does not recite

 the same pH range as the ’239 patent, but rather claims a specific pH within the

 range claimed by the ’239 patent.

       59.    Because the inventors had already represented that Vinayagam Kannan

 and Matthew Kenney had invented the subject matter of April 2014 Vasostrict®

 Label, Examiner Bradley would have understood that she could not raise the April

 2014 Vasostrict® Label as prior art against the application for the ’526 patent, on

 which Kannan and Kenney were both also named inventors.

       60.    Therefore, Examiner Bradley identified the closest prior art as the label

 from the unapproved vasopressin formulation sold by Pharmaceutical Partners of

 Canada (PPC), which identified only the broad pH range of 2.5–4.5 and did not

 include indications for hypotension.

                                          16
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 37 of 119 PageID #:
                                   26406
                                EXHIBIT 3


       61.    Examiner Bradley entered a final rejection of the pending claims over

 the PPC reference in view of additional prior art, stating that PPC disclosed the same

 formulation as that recited by the pending claims of the ’526 patent, with the same

 vasopressin concentration, acetic acid, and water, and an overlapping pH range of

 2.5 to 4.5. In subsequent communications, the inventors did not dispute that PPC

 disclosed such a formulation.

       62.    Regarding storage, Examiner Bradley stated that it would have been

 obvious to refrigerate the formulation disclosed in PPC, as had been widespread in

 the art for a number of other peptide pharmaceutical products. In subsequent

 communications, the inventors did not dispute that it would have been obvious to

 refrigerate the formulation of PPC.

       63.    Examiner Bradley also stated that the formulation of PPC, by virtue of

 overlapping with that of the claims, inherently satisfied the percent degradation

 limitation. In subsequent communications, the inventors did not dispute that PPC

 inherently met the percent degradation over storage limitation.

       64.    Finally, Examiner Bradley stated that it would have been obvious in

 view of a number of clinical literature references to administer the formulation

 disclosed by PPC to treat hypotension in the manner claimed. Among those clinical

 references was Russell 2008. In subsequent communications, the inventors did not




                                          17
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 38 of 119 PageID #:
                                   26407
                                 EXHIBIT 3


 dispute that it would have been obvious to administer the formulation of PPC to

 practice the method of treatment limitations.

       65.    Following the rejection, the inventors held an interview with Examiner

 Bradley, during which they agreed to add a limitation requiring a pH of 3.8.

       66.    To that end, the inventors filed amended claims that added the pH 3.8

 limitation. Those claims are the ones that ultimately issued, including claim 13

 asserted here.

       67.    The inventors’ primary argument to overcome Examiner Bradley’s

 rejection over PPC was that the claimed pH of 3.8 was critical to stability of a

 vasopressin formulation.

       68.    Relying on declarations disclosing testing data from named inventors

 Vinayagam Kannan and Sunil Vandse (the “Criticality Declarations”), the inventors

 argued that pH 3.8 exhibited unexpected stability within the pH range of 2.5 to 4.5

 disclosed in PPC.

       69.    To make that representation, the Criticality Declarations relied on pH-

 dependent stability testing that allegedly showed that pH 3.8 had the lowest level of

 impurities after storage for four weeks at 25 °C and 40 °C. Although other pH levels

 demonstrated lower relative levels of vasopressin degradation under those storage

 conditions, the inventors argued that vasopressin formulations were most stable at

 pH 3.8 in view of those impurities levels.

                                          18
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 39 of 119 PageID #:
                                   26408
                                 EXHIBIT 3


       70.      Examiner Bradley accepted this argument based on the alleged critical

 stability of pH 3.8 and allowed the claims. This was the only reason cited by

 Examiner Bradley in her Notice of Allowance.

       71.      Par asserts claim 13 of the ’526 patent against Eagle. Claim 13 of the

 ’526 patent depends from claim 1.

       72.      Claim 13 of the ’526 patent, through its dependency on claim 1, recites:

       1. A method of increasing blood pressure in a human in need thereof,
       the method comprising:

             a) providing a pharmaceutical composition for intravenous
             administration comprising: i) from about 0.01 mg/mL to about
             0.07 mg/mL of vasopressin or a pharmaceutically-acceptable salt
             thereof; ii) acetic acid; and iii) water,

             wherein the pharmaceutical composition has a pH of 3.8;
             b) storing the pharmaceutical composition at 2-8°C. for at least 4
             weeks; and
             c) intravenously administering the pharmaceutical composition to
             the human, wherein the administration provides to the human from
             about 0.01 units of vasopressin or the pharmaceutically-acceptable
             salt thereof per minute to about 0.1 units of vasopressin or the
             pharmaceutically-acceptable salt thereof per minute, wherein the
             human is hypotensive,

             wherein the pharmaceutical composition exhibits less than about
             5% degradation after storage at 2-8°C. for about four weeks.

       13. The method of claim 1, wherein the pharmaceutical composition
       exhibits less than 1% degradation after storage at 2-8 C. for about four
       weeks.

       73.      Although the ’526 patent claims priority to several earlier applications,

 Par has not disputed that those earlier applications do not adequately support asserted
                                            19
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 40 of 119 PageID #:
                                   26409
                                 EXHIBIT 3


 claim 13 of the ’526 patent. The earliest effective filing date of asserted claim 13 of

 the ’526 patent is therefore October 10, 2016.

              3.       ’209 and ’785 Patents
       74.71. The applications that issued as the ’209 and ’785 patents were both filed

 on February 17, 2017 as continuations-in-part of the application for ’526 patent and,

 by extension, continuations-in-part of the application for the ’239 patent. This was

 after Examiner Bradley had disqualified the April 2014 Vasostrict® Label as prior

 art during prosecution of the ’239 patent, and after the approval and marketing of

 Par’s Reformulated Vasostrict® product. Like the ’526 patent, the ’209 and ’785

 patents also name Vinayagam Kannan, Matthew Kenney, Sunil Vandse, and Suketu

 Sanghvi as inventors. Like the ’239 and ’526 patents, the ’209 and ’785 patents were

 examined by Examiner Bradley.

       75.72. The claims of the ’209 patent are similarly directed to the use of

 vasopressin formulations comprising between 0.01 and 0.07 mg/mL vasopressin at

 a dose of between 0.01 and 0.1 units/minute to raise blood pressure in hypotensive

 human. The ’209 patent recites a pH range of 3.7 to 3.9 for those vasopressin

 formulations, broader than the pH limitation of the ’526 patent but within the range

 of the ’239 patent.

       76.73. The claims of the ’785 patent are directed to the compositions of

 vasopressin used in the methods of the ’209 patent.


                                           20
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 41 of 119 PageID #:
                                  26410
                                EXHIBIT 3


       77.74. As with the ’526 patent, Examiner Bradley also rejected the pending

 claims of the ’209 and ’785 patents over PPC, finding, as she did during prosecution

 of the ’526 patent, that PPC disclosed a formulation with the same vasopressin levels

 as claimed. She also stated that it would have been obvious to administer that

 formulation to practice the claimed method according to the ’209 patent claims.

       78.75. Examiner Bradley also noted that the pH range recited by the

 applications for the ’209 and ’785 patents was encompassed by the pH range of 2.5

 to 4.5 in PPC and therefore presumptively obvious.

       79.76. In rejecting the claims over PPC, Examiner Bradley cited the April

 2014 Vasostrict® Label as an “evidentiary reference,” making clear to the inventors

 that the April 2014 Vasostrict® Label need not be “prior art” to be used to provide

 evidence supporting her analysis of PPC. This confirms that Examiner Bradley

 understood that she could not raise the April 2014 Vasostrict® Label as prior art

 against the applications for the ’209 and ’785 patents due to the declarations

 submitted during prosecution of the ’239 patent, as Kannan and Kenney were both

 also named inventors.

       80.77. As to impurities, Examiner Bradley found that all such limitations,

 including those directed to levels of specific impurities found in the dependent

 claims, were the inherent results of the formulation and therefore disclosed by the

 PPC formulation. In a subsequent interview, the inventors proposed the current

                                          21
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 42 of 119 PageID #:
                                  26411
                                EXHIBIT 3


 impurities limitations to distinguish that prior art. Examiner Bradley rejected the

 inventors’ reasoning and concluded that the limitation was still satisfied by PPC’s

 formulation by inherency. The inventors did not dispute that subsequent conclusion.

        81.78. In response to Examiner’s Bradley’s rejections, the inventors adopted

 the limitations of the Asserted Claims, including the related impurities limitations,

 despite the Examiner Bradley’s rejection of them in the interview, and a pH of 3.7–

 3.9.

        82.79. The inventors did not dispute any of Examiner Bradley’s findings

 regarding the PPC reference. Rather, as they had done during the prosecution of the

 ’526 patent, the inventors argued that pH was critical to the Asserted Claims over

 the range of pH 2.5 to 4.5. Instead of pH 3.8 being critical, as in the ’526 patent, the

 inventors argued that a pH range of 3.7 to 3.9 as recited by the ’209 and ’785 patent

 was critical to the stability of vasopressin formulations and exhibited unexpected

 results over the prior art.

        83.80. In lieu of submitting inventor declarations as in the ’239 patent and ’526

 patent prosecutions, the inventors directed Examiner Bradley to the same data and

 conclusions from the Criticality Declarations that has been incorporated into




                                           22
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 43 of 119 PageID #:
                                   26412
                                 EXHIBIT 3


 Examples 9 and 10 of the ’209 and ’785 patents’ specifications. 2 Relying on that

 same data, the inventors represented to Examiner Bradley that pH 3.7 to 3.9—not

 just pH 3.8—demonstrated unexpectedly lower impurity levels than, and at least

 comparable vasopressin degradation levels to, other pH levels in PPC’s range.

        84.81. Par asserts claims 1, 3, 4, 5, and 7 of the ’209 patent, which require:

        1. A method of increasing blood pressure in a human in need thereof,
        the method comprising administering to the human a unit dosage
        form, wherein the unit dosage form comprises from about 0.01
        mg/mL to about 0.07 mg/mL of vasopressin or a pharmaceutically
        acceptable salt thereof, wherein: the unit dosage form has a pH of 3.7-
        3.9; the unit dosage form further comprises impurities that are present
        in an amount of 0.9% - 1.7%, wherein the impurities have from about
        85% to about 100% sequence homology to SEQ ID NO.: 1 3; the
        administration provides to the human from about 0.01 units of
        vasopressin or the pharmaceutically-acceptable salt thereof per minute
        to about 0.1 units of vasopressin or the pharmaceutically-acceptable
        salt thereof per minute; and the human is hypotensive.
        3. The method of claim 1, wherein the impurities comprise SEQ ID
        NO.: 3, 4 and SEQ ID NO.: 3 is present in the unit dosage form in an
        amount of 0.1% .
        4. The method of claim 1, wherein the impurities comprise SEQ ID
        NO.: 4, 5 and SEQ ID NO.: 4 is present in the unit dosage form in an
        amount of 0.2% to 0.4%.

 2
     The data in the Criticality Declarations were also incorporated into the
     specification of the ’526 patent as Examples 9 and 10, but the inventors
     resubmitted the Declarations themselves in the ’526 patent prosecution.
 3
     “SEQ ID NO.: 1” refers to the vasopressin compound.
 4
     “SEQ ID NO.: 3” refers to Asp5-vasopressin compound, a related impurity.
 5
     “SEQ ID NO.: 4” refers to Glu4-vasopressin compound, a related impurity.

                                           23
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 44 of 119 PageID #:
                                   26413
                                 EXHIBIT 3


        5. The method of claim 1, wherein the impurities comprise SEQ ID
        NO.: 7, 6 and SEQ ID NO.: 7 is present in the unit dosage form in an
        amount of 0.3% to 0.6%.

        7. The method of claim 1, wherein the impurities comprise SEQ ID
        NO.: 2 7 and SEQ ID NO.: 4, and SEQ ID NO.: 2 is present in the unit
        dosage form in an amount of 0.1% to 0.3% and SEQ ID NO.: 4 is
        present in the unit dosage form in an amount of 0.2% to 0.4%.

        85.82. Par asserts claims 1, 4, 5, and 8 of the ’785 patent, which require:

        1. A pharmaceutical composition comprising, in a unit dosage form,
        from about 0.01 mg/mL to about 0.07 mg/mL of vasopressin or a
        pharmaceutically-acceptable salt thereof, wherein the unit dosage
        form further comprises impurities that are present in an amount of
        0.9% to 1.7%, wherein the impurities have from about 85% to about
        100% sequence homology to SEQ ID NO.: 1, and wherein the unit
        dosage form has a pH of 3.7-3.9.

        4. The pharmaceutical composition of claim 1, wherein the impurities
        comprise SEQ ID NO.: 3, and SEQ ID NO.: 3 is present in the unit
        dosage form in an amount of 0.1%.
        5. The pharmaceutical composition of claim 1, wherein the impurities
        comprise SEQ ID NO.: 4, and SEQ ID NO.: 4 is present in the unit
        dosage form in an amount of 0.2% to 0.4%.
        8. The pharmaceutical composition of claim 1, wherein the impurities
        comprise SEQ ID NO.: 2 and SEQ ID NO.: 4, and SEQ ID NO.: 2 is
        present in the unit dosage form in an amount of 0.1% to 0.3% and
        SEQ ID NO.: 4 is present in the unit dosage form in an amount of
        0.2% to 0.4%.

        86.83. Although the ’209 and ’785 patents claim priority to several earlier

 applications, Par has not disputed that those earlier applications do not adequately


 6
     “SEQ ID NO.: 7” refers to Acetyl-vasopressin compound, a related impurity.
 7
     “SEQ ID NO.: 2” refers to Gly9-vasopressin compound, a related impurity.

                                           24
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 45 of 119 PageID #:
                                   26414
                                 EXHIBIT 3


 support the Asserted Claims of those patents. The earliest effective filing date of the

 Asserted Claims of the ’209 and ’785 patents is therefore February 17, 2017.

       G.     Eagle’s ANDA Product
       87.84. The FDA has confirmed that Par’s Original Vasostrict® formulation

 “was not discontinued from sale for reasons of safety or effectiveness,” and that the

 FDA will “receive ANDAs that refer to Vasostrict as the RLD and propose to

 duplicate the original formulation of Vasostrict, 20 units per mL, and FDA may

 approve such ANDAs, as long as all other requirements are met.” 8

       88.85. To that end, Eagle’s ANDA identifies Par’s Original Vasostrict®

 formulation as the reference listed drug. In other words, Eagle’s ANDA Product has

 the same formulation as Original Vasostrict®. As such, the FDA has rated it Q1/Q2

 against original Vasostrict®, meaning it is both qualitatively and quantitatively the

 same. Because of the Q1/Q2 designation, bioequivalence testing, which is typically

 required for generic drugs to receive ANDA approval, was waived for Eagle’s

 ANDA product.

       89.86. The prescribing instructions for Eagle’s ANDA Product are

 substantively identical to the March 2015 Vasostrict® Label, except for the change

 in product name.


 8
     DTX-258 (FDA, Dkt. No. FDA-2017-P-1096, Response to Citizen’s Petition at
     4-5 (Dec. 21, 2018)).

                                           25
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 46 of 119 PageID #:
                                   26415
                                 EXHIBIT 3


       90.87. Although Eagle’s ANDA Product is Q1/Q2 to Original Vasostrict®,

 Eagle’s ANDA has a narrower release specification for pH, and a narrower stability

 specification for both pH and impurities, as compared to Original Vasostrict®.

       91.88. Par has accused Eagle’s ANDA product and its prescribing information

 of infringing each of the Asserted Claims of the Patents-in-Suit.

       92.89. For the pH limitations, Par relies on a single out-of-specification result

 for one registration batch under one storage condition at the 24 month time period.

 II.   EAGLE’S ANDA PRODUCT DOES NOT INFRINGE THE ASSERTED
       CLAIMS
       93.90. Plaintiffs have not carried their burden of proving that Eagle’s ANDA

 Product, or use thereof, can and/or will meet each and every limitation of the

 Asserted Claims of the Patents-in-Suit.

       94.91. Claims 13 of the ’526 patent and claims 1, 3–5, and 7 of the ’209 patent

 are all method of treatment claims. Eagle does not and will not treat patients with its

 ANDA Product. Eagle therefore does not and will not infringe claim 13 of the ’526

 patent and claims 1, 3–5, and 7 of the ’209 patent directly.

       95.92. A physician’s use of Eagle’s ANDA Product according to the

 associated prescribing information (“Eagle’s Label”) will not infringe claim 13 of

 the ’526 patent or claims 1, 3–5, and 7 of the ’209 patent, because such use will not

 involve performing the recited method steps using the compositions recited in the

 claims.
                                           26
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 47 of 119 PageID #:
                                   26416
                                 EXHIBIT 3


       96.    The method steps of claim 13 of the ’526 patent are not attributable to

 a single entity having direction and control over all actors performing the method

 steps, nor are the method steps attributable to a joint enterprise.

       97.93. Eagle will not induce infringement of claim 13 of the ’526 patent or

 claims 1, 3–5, and 7 of the ’209 patent because Eagle will not promote, encourage,

 or recommend performance of the recited method steps using the compositions

 recited in the claims.

       98.94. Claims 1, 4, 5, and 8 of the ’785 patent are all composition claims. Eagle

 does not and will not make, use, sell, offer to sell, or import the compositions recited

 in claims 1, 4, 5, and 8 of the ’785 patent. Eagle therefore does not and will not

 infringe claims 1, 4, 5, and 8 of the ’785 patent directly.

       99.95. Eagle does not and will not induce infringement of claims 1, 4, 5, and

 8 of the ’785 patent because Eagle does not and will not promote, encourage, or

 recommend the making, use, sale, offer for sale, or importation of the compositions

 recited in the claims.

       A.     Eagle’s ANDA Product Will Not Have a pH of 3.7 to 3.9, or 3.8
       100.96.       Eagle’s ANDA specifications require that Eagle’s ANDA

 Product have a pH between 3.4 and 3.6 throughout its entire proposed shelf life, not

 3.7 to 3.9 , or 3.8, as required by the Asserted Claims of the Patents-in-Suit.




                                           27
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 48 of 119 PageID #:
                                   26417
                                EXHIBIT 3


              1.    Eagle’s ANDA Precludes a pH of 3.7 to 3.9, or 3.8
       101.97.      Eagle’s Label for its ANDA Product, which is substantively

 identical to the March 2015 Vasostrict® Label except for the change in product

 name, describes Eagle’s ANDA Product as adjusted with acetic acid to a pH of

 between 3.4 and 3.6.

       102.98.      Eagle’s ANDA specification for release requires Eagle’s ANDA

 Product to have an initial pH of between 3.4 and 3.6 when released from

 manufacturing.

       103.99.      Eagle’s ANDA specification for stability requires the pH of

 Eagle’s ANDA Product to be within the range of 3.4 to 3.6 during the entire proposed

 shelf life. The proposed shelf life of Eagle’s ANDA Product is 24 months

 refrigerated storage (2–8°C), with up to 12 months storage at room temperature

 (25°C) after removal from refrigerated storage, or until manufacturer expiry,

 whichever is earlier.

              2.    Eagle’s ANDA Batch Data Do Not Show that Eagle’s ANDA
                    Product Will Have a pH Outside of 3.4 to 3.6 During Its Shelf
                    Life
       104.100.     As part of its application for FDA approval to market a generic

 version of Par’s original Vasostrict® product, Eagle, in conjunction with Albany

 Molecular Research Inc. (“AMRI”), commissioned the manufacture of nine batches

 of its proposed ANDA Product: three registration batches, SVA001–003,


                                         28
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 49 of 119 PageID #:
                                   26418
                                 EXHIBIT 3


 manufactured in March 2017; three characterization batches, SVA004–006,

 manufactured in March and April 2019; and three process optimization batches,

 SVA007–009, manufactured in July and August 2019.

       105.101.     Batches SVA001–009 were each put on stability under the

 labeled storage conditions Eagle has proposed for its ANDA Product, which is 24

 months refrigerated storage (2–8°C), with up to 12 months storage at room

 temperature (25°C) after removal from refrigerated storage, or until manufacturer

 expiry, whichever is earlier.

       106.102.     The first three batches manufactured, SVA001–003, were stored

 both upright and inverted for (i) 24 months at refrigerated storage (5°C), (ii) 12

 months at room temperature (25°C), and (iii) 21 months at refrigerated storage

 followed by 7.5 months at room temperature. In total, pH measurements were

 obtained at 40 37 time points for each of these batches.

       107.103.     Of the pH measurements obtained for SVA001 under the labeled

 storage conditions Eagle has proposed for its ANDA Product, only at one of 40 37

 time points (24 months upright, refrigerated storage) did Eagle’s ANDA Product fall

 outside of the range required by Eagle’s Label and ANDA stability specification:




 DTX-121 at EAGLEVAS0047276.
                                          29
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 50 of 119 PageID #:
                                   26419
                                 EXHIBIT 3


       108.104.     This single out-of-specification result from Eagle’s ANDA batch

 does not demonstrate or support infringement by a preponderance of the evidence,

 as it does not demonstrate that it is more likely than not that the pH of Eagle’s ANDA

 Product will deviate into the claimed range.

       109.105.     First, this out-of-specification result was obtained at the end of

 the product shelf life, when the product would neither be sold to customers nor

 administered to a patient.

       110.106.     Second, every other pH measurement at every other time point

 for SVA001 in upright position had a pH within the 3.4 to 3.6 range specified by

 Eagle’s Label and ANDA specification, demonstrating that the out-of-specification

 result was an anomaly.

       111.107.     Each pH measurement obtained for batch SVA001 stored

 inverted under refrigerated storage fell within the 3.4 to 3.6 range specified by

 Eagle’s Label and ANDA specification:




 DTX-121 at EAGLEVAS0047274.

       112.108.     Each pH measurement obtained for batch SVA001 stored for 12

 months at room temperature fell within the 3.4 to 3.6 range specified by Eagle’s

 Label and ANDA specification:
                                          30
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 51 of 119 PageID #:
                                   26420
                                 EXHIBIT 3




                                   *      *     *




 DTX-121 at EAGLEVAS0047275, 277.

       113.109.     Each pH measurement obtained for batch SVA001 stored for 21

 months under refrigerated storage, followed by 7.5 months at room temperature, fell

 within the 3.4 to 3.6 range specified by Eagle’s Label and ANDA specification:




                                   *      *     *




 DTX-123 at EAGLEVAS0047278; DTX-124 at EAGLEVAS0047281.

       114.110.     None of the other batches of Eagle’s ANDA Product that have

 been manufactured have had a pH that deviated to 3.7, 3.8, or 3.9.



                                         31
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 52 of 119 PageID #:
                                   26421
                                 EXHIBIT 3


       115.111.     For batch SVA002, pH measurements at all 37 time points (for

 the labeled storage conditions Eagle has proposed for its ANDA Product) were

 within the 3.4 to 3.6 range specified by Eagle’s Label and ANDA specification.

       116.112.     For batch SVA003, pH measurements at all 37 time points (for

 the labeled storage conditions Eagle has proposed for its ANDA Product) were

 within the 3.4 to 3.6 range specified by Eagle’s Label and ANDA specification.

       117.113.     In total, pH measurements taken at 110 of the 111 time points for

 batches SVA001–003 were within the 3.4–3.6 specification.

       118.114.     Batches SVA001–003 are now expired.

       119.115.     Batches SVA004–006 were stored both upright and inverted

 under refrigerated and room temperature storage. 1824-month stability data is

 available for batches SVA004–006. Additionally, six twelve month room

 temperature data for samples from batches SVA004–006 removed from refrigerated

 storage after 12 months is available.

       120.116.     For batch SVA004, pH measurements at all 33 39 time points

 (for the labeled storage conditions Eagle has proposed for its ANDA Product) were

 within the 3.4 to 3.6 range specified by Eagle’s Label and ANDA specification.

       121.117.     For batch SVA005, pH measurements at all 33 39 time points

 (for the labeled storage conditions Eagle has proposed for its ANDA Product) were

 within the 3.4 to 3.6 range specified by Eagle’s Label and ANDA specification.

                                         32
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 53 of 119 PageID #:
                                   26422
                                 EXHIBIT 3


       122.118.     For batch SVA006, pH measurements at all 33 39 time points

 (for the labeled storage conditions Eagle has proposed for its ANDA Product) were

 within the 3.4 to 3.6 range specified by Eagle’s Label and ANDA specification.

       123.119.     In total, pH measurements at all 99 117 time points for batches

 SVA004–006 are within the 3.4 to 3.6 range specified by Eagle’s Label and ANDA

 specification.

       124.120.     Batches SVA007–009 were stored both upright and inverted

 under refrigerated and room temperature storage. 1218-month stability data is

 available for batches SVA007–009. Additionally, three nine month room

 temperature data for samples from batches SVA007–009 removed from refrigerated

 storage after 12 months is available.

       125.121.     For batch SVA007, pH measurements at all 27 35 time points

 (for the labeled storage conditions Eagle has proposed for its ANDA Product) were

 within the 3.4 to 3.6 range specified by Eagle’s Label and ANDA specification.

       126.122.     For batch SVA008, pH measurements at all 27 35 time points

 (for the labeled storage conditions Eagle has proposed for its ANDA Product) were

 within the 3.4 to 3.6 range specified by Eagle’s Label and ANDA specification.

       127.123.     For batch SVA009, pH measurements at all 27 35 time points

 (for the labeled storage conditions Eagle has proposed for its ANDA Product) were

 within the 3.4 to 3.6 range specified by Eagle’s Label and ANDA specification.

                                         33
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 54 of 119 PageID #:
                                  26423
                                EXHIBIT 3


       124. In total, pH measurements at all 81 105 time points for batches

 SVA007–009 are within the 3.4 to 3.6 range specified by Eagle’s Label and ANDA

 specification.

       125. Since SVA009, Eagle has manufactured, or commenced manufacture

 of, eight additional batches, SVA010–017. Three of those batches, SVA011–013

 were designated as Process Performance Qualification (“PPQ”) Batches, and had

 samples placed on stability in the inverted position only.

       126. For batches SVA011–013, pH measurements at all available 12 time

 points (for the labeled storage conditions Eagle has proposed for its ANDA Product)

 were within the 3.4 to 3.6 range specified by Eagle’s Label and ANDA specification.

       128.127.     In sum, pH measurements taken at 290 344 of the 291 345 time

 points for batches SVA001–009 017 have fallen within the 3.4 to 3.6 range specified

 by Eagle’s Label and ANDA specification.

       129.128.     Par did not perform any testing on Eagle’s ANDA Product.

              3.    Eagle’s Optimized Manufacturing Process for its Proposed
                    Commercial Product Will Maintain pH at 3.4 to 3.6 During
                    Its Shelf Life
       130.129.     There is no evidence that Eagle intends physicians to administer

 a vasopressin composition having a pH of 3.7 to 3.9, or 3.8, according to the claimed

 methods. Further, there is no evidence that Eagle intends to make, use, or sell a




                                          34
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 55 of 119 PageID #:
                                   26424
                                 EXHIBIT 3


 vasopressin product having a pH of 3.7 to 3.9, as required by claim 1 of the ’785

 patent.

       131.130.      Eagle has the opposite intention of manufacturing a product that

 does not have a pH of 3.7 to 3.9, or 3.8, at any point during the proposed shelf life.

       132.131.      After the out-of-specification result was obtained for batch

 SVA001, Eagle modified its manufacturing process to ensure that the pH of its

 ANDA Product is maintained between 3.4 and 3.6 throughout the proposed shelf

 life, as specified by Eagle’s Label and ANDA specification. Specific changes

 include narrowing the pH range(s) and lowering the target pH during compounding,

 adding a new step requiring a stabilization period after mixing in acetic acid, and

 narrowing the pH specification for in-process testing. These changes were made to

 ensure that the pH of Eagle’s ANDA Product is released from manufacturing at or

 near 3.50.

       133.132.      More specifically, batches SVA007– and SVA008 and

 SVA010–017 were manufactured using a compounding pH range of 3.42 to 3.50,

 with a target pH of 3.46, and batch SVA009 was manufactured using a compounding

 pH range of 3.42 to 3.54, also with a target pH of 3.46. These acceptable pH ranges

 were narrowed from the pH range of 3.4 to 3.6 (target 3.5) that was in place during

 manufacturing of batches SVA001–006.




                                           35
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 56 of 119 PageID #:
                                  26425
                                EXHIBIT 3


       134.133.     Batches SVA007–01709 included the addition of the new step

 requiring a stabilization period after mixing in acetic acid to ensure that the acetic

 acid added during compounding was sufficiently dispersed (resulting in a

 homogenous solution). This stabilization period requires that the pH of samples

 obtained from the top and bottom of the mixing vessel be within ± 0.03 pH units of

 one another, and within the specified, acceptable pH range, for at least 30 minutes.

 If the pH does not meet these criteria, then the pH must be adjusted with acetic acid

 and the stabilization period repeated. The acceptable pH range for the pH

 stabilization period was 3.42 to 3.50 for SVA007 and SVA–008 and SVA010–017,

 and 3.42 to 3.54 for SVA009.

       135.134.     The pH specification for in-process testing, which functions as a

 “check” on the manufacturing process, was also narrowed for batches SVA007–

 009017: 3.42 to 3.50 for SVA007 and SVA008, and 3.42 to 3.54 for SVA009–17.

 By contrast, the in-process pH specification in place for SVA001–003 was 2.5 to

 4.5, and 3.4 to 3.6 for SVA004–006.

       136.135.     AMRI would not release any batch from manufacturing that fails

 in-process specifications.

       136. These changes demonstrate that Eagle’s goal of releasing batches from

 manufacturing at a pH at or near the middle of its release specification is

 reproducible: batches SVA007, SVA008, and SVA009 were released from

                                          36
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 57 of 119 PageID #:
                                   26426
                                 EXHIBIT 3


 manufacturing at a pH of 3.50, 3.52, and 3.48 respectively. Likewise, batches

 SVA012–014, and 17 were released from manufacturing at a pH of 3.48, 3.49, 3.49,

 and 3.47 respectively.

       137. Batches SVA010, SVA011, SVA015, and SVA016 were either aborted

 mid-manufacture or rejected after manufacture, before release, for reasons unrelated

 to pH stability. Nonetheless, SVA010 was manufactured with an in-process pH of

 3.48 before being aborted. SVA011 was manufactured with an in-process pH of

 3.50 (pre- and post-filtration), and 3.52 (release) before being rejected, although

 samples from SVA011 remain on stability for regulatory purposes. SVA016 was

 manufactured with an in-process pH of 3.52 (pre-filtration), 3.50 (post-filtration),

 and 3.49 (release) before being rejected. And SVA015 was aborted before any in-

 process measurements were taken.

       137.138.     Further, scientists from both Eagle and AMRI expect these

 changes will maintain the pH of Eagle’s proposed commercial product within the

 3.4 to 3.6 range specified by Eagle’s Label and ANDA specification throughout the

 proposed shelf life: 182-month stability data generated to date for SVA007–009

 shows that the pH for each of these batches has remained within the 3.4 to 3.6 pH

 range specified by Eagle’s Label and ANDA specification at each time point.

       138.139.     Par has provided no evidence to the contrary.




                                         37
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 58 of 119 PageID #:
                                  26427
                                EXHIBIT 3


       139.140.      The proposed commercial manufacturing process Eagle has

 submitted to the FDA, like batches SVA007–009, 11–14, 16, and 17, reflects the

 modifications Eagle made to its manufacturing process after the out-of-specification

 pH measurement for SVA001. In particular, the proposed commercial process will

 utilize a compounding pH range of 3.42 to 3.49, with a target pH of 3.45, and an

 acceptable pH range of 3.42 to 3.50 during the stabilization period. In-process testing

 will require the pH to be between 3.42 and 3.54.

       140.141.      The lone batch Par relies on to show alleged infringement,

 SVA001, would not have met the in-process pH specifications Eagle utilized when

 manufacturing batches SVA007–01709, nor would it meet the in-process pH

 specifications Eagle has proposed for its commercial product.

              4.     There is No Evidence That Eagle’s ANDA Product Will Be
                     Stored for Four Weeks at pH 3.8
       141. Eagle’s Label, which describes Eagle’s ANDA Product as adjusted

 with acetic acid to a pH of between 3.4 and 3.6, not 3.8, does not provide any

 instruction or recommendation to store Eagle’s ANDA Product for at least four

 weeks prior to administration.

       142. Par has not provided any evidence that batch SVA001 was stored for at

 least four weeks after reaching a pH of 3.8. The lone out-of-specification result from

 batch SVA001 was obtained at the 24-month stability date. The last measurement



                                           38
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 59 of 119 PageID #:
                                  26428
                                EXHIBIT 3


 obtained prior to the 24-month stability date was at 18 months, when the pH of batch

 SVA001 was 3.6:




       143. Par did not perform any testing on Eagle’s ANDA Product.

       144. Additionally, Eagle’s ANDA Product would not be administered to any

 patient after the end of its proposed shelf life; rather, pharmacists will discard

 Eagle’s ANDA Product according to the shelf life described in Eagle’s Label, which

 is 24 months from the date of manufacture when stored under refrigerated

 conditions.

               5.   Eagle’s ANDA Product Will Not Be Used by a Single Entity
                    to Practice the Claims of the ’526 patent
       145. Claim 13 of the ’526 patent has several distinct method steps: storing

 the recited formulation for at least about four weeks at 2–8°C; providing the recited

 formulation; and administering the recited formulation to increase blood pressure in

 a hypotensive human.

       146. Upon approval, Eagle’s ANDA Product will be stored, provided, and

 administered by different entities. Hospital pharmacists will acquire Eagle’s ANDA

 Product and store that product, including under refrigeration. When needed, those




                                          39
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 60 of 119 PageID #:
                                  26429
                                EXHIBIT 3


 same pharmacists will distribute Eagle’s ANDA Product to physicians for

 administration to patients.

       147. On the other hand, physicians would alone be responsible for the

 administration of Eagle’s ANDA Product after approval. Only a physician may

 exercise medical judgment to determine that the administration of vasopressin is

 warranted to treat vasodilatory shock. Once a physician examines a patient and, in

 his or her independent judgment, decides to use vasopressin, the administration of

 that drug proceeds according to the physician’s order and under the physicians

 supervision.

       148. Par has not shown that the activities of pharmacists in storing Eagle’s

 ANDA Product are attributable to the physicians who would be responsible for the

 administration of Eagle’s ANDA Product. For physicians, the first time they handle

 Eagle’s ANDA Product is when it is to be administered to a patient. Physicians have

 no role in the storage of Eagle’s ANDA Product at any point before that time and do

 not direct and control that process. Physicians may serve on hospital committees that

 decide which drugs to acquire and may recommend best practices, but at no point do

 such hospital committees oversee the storage of particular products such as Eagle’s

 ANDA Product and specific units thereof.

       149. Par has not shown that pharmacists will have a role in the use of Eagle’s

 ANDA Product. Physicians exercise independent medical judgment in deciding to

                                          40
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 61 of 119 PageID #:
                                  26430
                                EXHIBIT 3


 administer Eagle’s ANDA Product, including at a particular dose. Indeed, it would

 be unlawful and contrary to established medical ethics for any individual to direct

 and control a clinician’s use of Eagle’s ANDA Product to treat a patient, including

 with respect to dose and timing. Pharmacists cannot direct and control a physician’s

 use of Eagle’s ANDA Product to treat hypotension.

       150. Par has not shown that hospitals are a single entity that directs and

 controls the storing, providing, and administration of Eagle’s ANDA Product.

 Although pharmacists and other staff may be employed directly by hospitals, the

 physicians who will use Eagle’s ANDA Product are typically independent

 contractors. As independent contractors, physicians using Eagle’s ANDA Product

 will not be subject to the direction and control of the hospital or its staff in the actual

 use and administration of Eagle’s ANDA Product. Such contracts are silent

 regarding the use of any drug, let alone requirements regarding the performance of

 particular method steps using Eagle’s ANDA Product. Such contracts also do not

 override doctors’ independent medical judgment in treating patients.

       151. The services of the physicians who use Eagle’s ANDA Product and the

 provision of drugs for that use are billed separately to insurers and patients. Hospitals

 bill for the provision of supplies, including pharmaceuticals like Eagle’s ANDA

 Product. Physicians provide individualized bills for their services, which may




                                             41
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 62 of 119 PageID #:
                                   26431
                                EXHIBIT 3


 include their diagnosis of patients and their administration of treatment, including

 drugs, to those patients.

       152. Even where physicians are directly employed by hospitals, they still act

 independently to diagnose patients and prescribe treatments, including the use and

 administration of a drug like Eagle’s ANDA Product. Hospitals and their personnel

 do not direct the use and administration of drugs like Eagle’s ANDA Product in any

 particular instance of treatment.

       153. To the extent that personnel other than doctors, such as nurses, are

 involved in the administration of Eagle’s ANDA Product to treat particular patients,

 they act under the direction and control of physicians, not hospitals. Even if

 employed directly by hospitals, such action is an extension of physicians’ own

 independent medical treatment and the performance of particular methods using

 Eagle’s ANDA Product is not done at the direction and control of the hospital.

       B.     Eagle’s ANDA Product Will Not Meet the Claimed Degradation
              and Impurity Requirements
              1.     Eagle Will Not Induce Infringement of the Claimed
                     Degradation and Impurity Requirements
       154. The lone out-of-specification result from batch SVA001 was obtained

 at the 24-month stability date, at the end of the product shelf life. Eagle’s ANDA

 Product would not be administered to any patient after the end of its proposed shelf

 life; rather, pharmacists will discard Eagle’s ANDA Product according to the shelf


                                         42
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 63 of 119 PageID #:
                                   26432
                                 EXHIBIT 3


 life described in Eagle’s Label, which is 24 months from the date of manufacture

 when stored under refrigerated conditions, with up to 12 months at room temperature

 or until manufacturer, whichever is earlier.

              2.    Eagle’s ANDA Does Not Establish Eagle’s ANDA Product
                    Will Meet the Claimed Degradation and Impurity
                    Requirements
       155. As set forth above, Eagle’s ANDA specification requires a pH of

 between 3.4 and 3.6 throughout its proposed shelf life, not 3.7 to 3.9, or 3.8, as

 required by the Asserted Claims of the Patents-in-Suit. See supra Section II.A.1.

       156. Eagle’s ANDA specification does not show that Eagle’s ANDA

 Product will necessarily exhibit less than 1% degradation after four weeks storage at

 2–8°C, as Eagle’s ANDA

                                     See ’526 patent claim 13. Rather, Eagle’s ANDA




       157. Nor does Eagle’s ANDA specification for total impurities show that

 Eagle’s ANDA Product will necessarily comprise 0.9% to 1.7% impurities having

 85% to 100% sequence homology to vasopressin. ’209 patent claim 1; ’785 patent

 claim 1.




                                          43
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 64 of 119 PageID #:
                                   26433
                                EXHIBIT 3


       158. Eagle’s ANDA

                                               Eagle’s ANDA specification does not

 show that Eagle’s ANDA Product will necessarily comprise 0.1% SEQ ID No.: 3.

 See ’209 patent claim 3; ’785 patent claim 4.

       159. Eagle’s ANDA

                                               Eagle’s ANDA specification does not

 show that Eagle’s ANDA Product will necessarily comprise 0.2% to 0.4% SEQ ID

 No.: 4. See ’209 patent claim 4; ’785 patent claim 5.

       160. Eagle’s ANDA

                                               Eagle’s ANDA specification does not

 show that Eagle’s ANDA Product will necessarily comprise 0.3% to 0.6% SEQ ID

 No.: 7. See ’209 patent claim 5.

       161. Eagle’s ANDA

                                        Eagle’s ANDA specification does not show

 that Eagle’s ANDA Product will necessarily comprise 0.1% to 0.3% SEQ ID No.:

 2. See ’209 patent claim 7; ’785 patent claim 8.

       162. Eagle’s ANDA

                                                                    Eagle’s ANDA

 specification does not show that Eagle’s ANDA Product will necessarily comprise




                                          44
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 65 of 119 PageID #:
                                   26434
                                EXHIBIT 3


 0.1% to 0.3% SEQ ID No.: 2 and 0.2% to 0.4% SEQ ID No.: 4. See ’209 patent

 claim 7; ’785 patent claim 8.

              3.    Eagle’s ANDA Batch Data Do Not Show that Eagle’s ANDA
                    Product Will Exhibit “Less Than 1% Degradation” After
                    Storage at 2–8°C For Four Weeks at pH 3.8
       163. As set forth above, Eagle’s ANDA batch data do not show Eagle’s

 ANDA Product will have a pH of 3.8 during its shelf life. See supra Section II.A.2.

       164.

                                              See ’526 patent claim 1; see also supra

 Section II.A.4.

       165.



       166.



       167.




       168.




                                         45
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 66 of 119 PageID #:
                                   26435
                                 EXHIBIT 3




       169.



       170.




       171.




       172. Par did not perform any testing on Eagle’s ANDA Product.

              4.   Eagle’s ANDA Batch Data Do Not Show that Eagle’s ANDA
                   Product Will Have the Specified Impurities
       173. As set forth above, Eagle’s ANDA batch data do not show Eagle’s

 ANDA Product will have a pH of 3.7–3.9 during its shelf life. See supra Section

 II.A.2.

       174. Impurity data provided in Eagle’s ANDA for batch SVA001 at the 24-

 month stability time point, when the lone out-of-specification pH measurement was



                                        46
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 67 of 119 PageID #:
                                   26436
                                 EXHIBIT 3


 obtained, does not show that Eagle’s ANDA Product will meet the specified

 impurity limitations.

       175.




       176. Par did not perform any testing on Eagle’s ANDA Product.

                    a.   0.1% SEQ ID No.: 3 (’209 patent claim 3; ’785 patent
                         claim 4)
       177.




                                      47
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 68 of 119 PageID #:
                                   26437
                                 EXHIBIT 3




       178.




       179.




       180.




       181.




       182.




                  b.    0.3% to 0.6% SEQ ID No.: 7 (’209 patent claim 5)
       183.




                                      48
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 69 of 119 PageID #:
                                   26438
                                 EXHIBIT 3


       184.




       185.




       186.




                                      49
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 70 of 119 PageID #:
                                   26439
                                 EXHIBIT 3


       187.




       188.




                  c.    0.1% to 0.3% SEQ ID No.: 2 and 0.2% to 0.4% SEQ
                        ID No.: 4 (’209 patent claim 7; ’785 patent claim 8)
       189.




                                      50
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 71 of 119 PageID #:
                                   26440
                                 EXHIBIT 3




 III.   THE ASSERTED CLAIMS OF THE PATENTS-IN-SUIT ARE
        UNENFORCEABLE FOR INEQUITABLE CONDUCT
        190.142.     The named inventors Vinayagam Kannan and Matthew Kenney,

 Par’s former Senior Vice President of Regulatory Affairs Michelle Bonomi-Huvala

 and Par’s patent prosecution counsel Craig Kenesky knowingly submitted

 unmistakably false declarations to the PTO to overcome the Examiner’s rejection of

 the pending claims of the application for the ’239 patent, which are presumed to be

 material and submitted with an intent to deceive.

        191.143.     Even absent the presumption, the unmistakably false Kannan and

 Bonomi-Huvala declarations were material to the prosecution of the ’239 patent, and

 were submitted with an intent to deceive.

        192.144.     The inequitable conduct committed during prosecution of the

 ’239 patent, which is a parent or grandparent patent application to the Patents-in-

 Suit, infected the prosecution of the Patents-in-Suit and therefore renders the claims

 of those patents unenforceable under the doctrine of infectious unenforceability.

        193.145.     In addition, one or more of the named inventors of the Patents-

 in-Suit knowingly withheld material information from the PTO during prosecution

 of the Patents-in-Suit, including prior art, internal testing data, and other information



                                            51
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 72 of 119 PageID #:
                                   26441
                                 EXHIBIT 3


 that would have undermined their assertions of the criticality of the claimed pH, with

 the specific intent to deceive the PTO.

          A.    Inequitable Conduct During Prosecution of the ’239 Patent
          194.146.     Faced with a final rejection in light of the prior art April 2014

 Vasostrict® Label, named inventor Vinayagam Kannan, Par’s former Senior Vice

 President of Regulatory Affairs Michelle Bonomi-Huvala and prosecuting attorney

 Craig Kenesky knowingly submitted unmistakably false declarations to the PTO in

 order to overcome the prior art rejection. These declarations were submitted with

 the specific intent to deceive the PTO to secure the issuance of the ’239 patent.

          195.147.     Mr. Kannan, Ms. Bonomi-Huvala, and Mr. Kenesky all knew

 that the executed Kannan and Bonomi-Huvala declarations, as well as the

 representations made by Mr. Kenesky to the Examiner as to those declarations, were

 false.

          196.148.     Mr. Kenney admitted that he did not invent or contribute to any

 of the subject matter of the April 2014 Vasostrict® Label:

          Q. Now that you have reviewed the label, can you please let me know
          if you worked on or contributed to any portions of this label, including
          any content thereof?
          A. I don’t recall doing any work that contributed to the information on
          this label.
 Kenney Dep. Tr. 30:21–31:2; see also, e.g., id. 36:20–24, 39:14–20, 40:11–17,

 41:3–8, 41:19–42:2, 42:10–14, 43:6–12.

                                            52
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 73 of 119 PageID #:
                                   26442
                                 EXHIBIT 3


       197.149.         Mr. Kannan also admitted that he did not invent or contribute to

 the subject matter of the April 2014 Vasostrict® Label that he claimed to have

 invented in his declaration, either:

       Q. Okay. If we go to paragraph 7 of your declaration, Exhibit 34. You
       state, “The label discloses part of the subject matter of the claims
       including a method of increasing blood pressure in a hypotensive
       human. The label recites that Vasostrict is indicated to increase blood
       pressure in adults with vasodilatory shock who remain hypotensive.”
       Stopping there. You did not invent the method to increase blood
       pressure in adults with vasodilatory shock who remain hypotensive as
       described in the label, correct?
       A. That is correct, I did not invent.

                                            ***
       Q. The paragraph 7 of your declaration, Exhibit 34 goes on to state,
       “The label recites the infusion rate of the claim by stating that for
       postcardiotomy shock, start with a dose of 0.03 units per ml -- per
       minute,” excuse me, “for septic shock, start with a dose of 0.01 units
       per minute.” Do you see that?

       A. I see that.
       Q. And you didn’t invent that subject matter either, correct?

       A. Correct.
                                            ***
       Q. And, again, you did not invent that formulation described in
       Section 11 on 14 page 6 of the April 2014 Vasostrict label, right?
       A. Correct.
 Kannan Dep. Tr. 252:3–17, 253:6–254:5, 254:6–18; see also id. 254:6–18, 259:5–

 13.


                                             53
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 74 of 119 PageID #:
                                   26443
                                 EXHIBIT 3


       198.150.      Mr. Kannan confirmed that his only alleged “contribution” to the

 subject matter of the April 2014 Vasostrict® Label related to testing of refrigerated

 storage of diluted vasopressin formulations. But his declaration claimed to have

 invented all of the subject matter of the April 2014 Vasostrict® Label cited by the

 Examiner as the basis for her anticipation and obviousness rejections, and the claims

 of the ’239 patent that ultimately issued include no limitation related to refrigerated

 storage of diluted vasopressin formulations. Nor is any such limitation found in any

 of the Patents-in-Suit.

       199.151.      Thus, the representations made in the Kannan declaration are

 unmistakably false, and Mr. Kannan knew that they were false at the time he signed

 and submitted his declaration to the PTO.

       200.152.      Indeed, according to Par’s corporate witness and discovery

 responses,



                                                            .

       201.153.      The Bonomi-Huvala declaration was also unmistakably false, as

 the named inventors of the ’239 patent never “forwarded the details of the joint

 invention [(i.e. the subject matter of the April 2014 Vasostrict® Label)] to the

 regulatory team at PAR STERILE.”




                                           54
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 75 of 119 PageID #:
                                  26444
                                EXHIBIT 3


       202.154.    Mr. Bonomi-Huvala




       203.155.    Mr. Kenesky, who made all final decisions for prosecution

 counsel regarding submissions to the PTO, also knew that Mr. Kannan and Mr.

 Kenney did not invent the subject matter of the April 2014 Vasostrict® Label and

 did not forward the subject matter of the April 2014 Vasostrict® Label to Par’s

 regulatory department.

       204.156.    Nevertheless, Mr. Kenesky was aware and understood that to

 disqualify the April 2014 Vasostrict® Label as prior art, it was necessary to show

 that Mr. Kannan and/or Mr. Kenney had actually invented all the subject matter

 described in the April 2014 Vasostrict® Label that was relied upon by Examiner

                                        55
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 76 of 119 PageID #:
                                  26445
                                EXHIBIT 3


 Bradley in the October 21, 2015 Office Action. He thus knowingly submitted the

 false Kannan and Bonomi-Huvala declarations.

       205.157.         No one involved in the prosecution of the ’239 patent or

 otherwise advised Examiner Bradley that that the representations made in the

 Kannan and Bonomi-Huvala declarations were false.

       206.158.         Furthermore, Examiner Bradley had no ability to independently

 examine the facts of the Kannan and Bonomi-Huvala declarations because they

 relied on research and development and communications that were internal and

 confidential to Par.

       207.159.         These false representations to the PTO constitute affirmatively

 egregious misconduct.

       208.160.         But-for these false representations, the ’239 patent never would

 have issued, as Examiner Bradley’s Final Rejection would not have been overcome

 without the false declarations. Indeed, the April 2014 Vasostrict® Label anticipates

 and/or renders obvious every claim of the ’239 patent.

       209.161.         Given the strength of Examiner Bradley’s rejection in light of the

 April 2014 Vasostrict® Label, and the subsequent false representations made by the

 inventors to disqualify that prior art reference, the single most reasonable inference

 is that Mr. Kenesky, Mr. Kannan, and Ms. Bonomi-Huvala submitted the




                                             56
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 77 of 119 PageID #:
                                  26446
                                EXHIBIT 3


 unmistakably false declarations with the specific intent to deceive the PTO to secure

 the issuance of the ’239 patent.

       B.     Inequitable Conduct During Prosecution of the ’239 Patent
              Renders the Patents-in-Suit Unenforceable
       210.162.      The affirmative egregious misconduct committed by Mr.

 Kenesky, Mr. Kannan, and Ms. Bonomi-Huvala during prosecution of the ’239

 patent renders unenforceable the Patents-in-Suit under the doctrine of infectious

 unenforceability.

       211.163.      Because Vinayagam Kannan and Matthew Kenney were named

 inventors on each of the Patents-in-Suit, Examiner Bradley would have believed that

 she could not rely on the April 2014 Vasostrict® Label as prior art during

 prosecution of those patents, as evidenced by the fact that she cited the April 2014

 Vasostrict® Label in support of her rejection of the claims of the ’209 and ’785

 patents, but only as an “evidentiary reference.” In so doing, Examiner Bradley

 stressed that such an “evidentiary reference” need not qualify as prior art. Therefore,

 it is clear that the misconduct during the prosecution of the ’239 patent infected those

 of the Patents-in-Suit and renders them unenforceable.

       212.164.      Unable to rely on the April 2014 Vasostrict® Label, the next

 closest prior art Examiner Bradley identified was PPC combined with Russell 2008,

 among other references, in rejecting the claims of the Patents-in-Suit. Examiner



                                           57
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 78 of 119 PageID #:
                                   26447
                                 EXHIBIT 3


 Bradley rejected the pending claims’ pH limitations of 3.8 or 3.7–3.9 as

 presumptively obvious over PPC’s range of pH 2.5 to 4.5.

        213.165.    The inventors were only able to overcome this rejection by

 relying on the flawed data in the Criticality Declarations. The inventors resubmitted

 the Criticality Declarations during the prosecution of the ’526 patent and relied on

 the same data as set forth in the ’209 and ’785 patents’ specifications during the

 prosecutions of those patents.

        214.166.    The April 2014 Vasostrict® Label was material to the

 prosecution of, and would have invalidated as anticipated and/or obvious, each of

 the claims of the Patents-in-Suit. The April 2014 Vasostrict® Label discloses a

 narrower pH range of 3.4–3.6 than PPC, as well as several other limitations not found

 in PPC or Treschan.

        215.167.    Further, the data relied on by the inventors would have been

 insufficient to show the criticality of the claimed pHs between 3.7 and 3.9 over the

 pH range 3.4–3.6 in the April 2014 Vasostrict® Label, and the inventors would not

 otherwise have been able to establish criticality over the formulation described in

 that label.

        216.168.    This is especially true, given that Eagle is being accused of

 infringing the Patents-in-Suit for practicing the prior art Original Vasostrict®

 product, which is embodied by the April 2014 Vasostrict® Label.

                                          58
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 79 of 119 PageID #:
                                   26448
                                 EXHIBIT 3


       C.    The Named Inventors Committed Further Inequitable Conduct
             During Prosecution of the Patents-in-Suit
             1.    The Inventors Withheld Material Information Regarding the
                   Prior Art Pitressin® Formulation
       217.169.    While attempting to demonstrate the criticality of the claimed pH

 range in the Patents-in-Suit, the inventors also knowingly withheld material

 information from the PTO.

       218.170.    First, the inventors withheld material information regarding the

 prior art Pitressin® formulation, which also was formulated with a pH of 3.4–3.6.

 The only difference between Pitressin® and the subsequently released Original

 Vasostrict® described in the April 2014 Vasostrict® Label was that Pitressin®

 included minimal overages of vasopressin and chlorobutanol, which nonetheless fell

 within the claim requirements.

       219.171.




       220.172.




                                        59
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 80 of 119 PageID #:
                                   26449
                                 EXHIBIT 3


       221.173.




       222.174.




       223.175.      The single most reasonable inference is that the named inventors

 withheld                                                                    with the

 specific intent to deceive the PTO to secure the issuance of the Patents-in-Suit.

              2.     The Named Inventors Withheld from the PTO Normalized
                     Impurity Data to Bolster Their Criticality Arguments
       224.176.      Among the flaws in the Criticality Declarations, the underlying

 studies used vasopressin samples with different starting amounts of impurities and

 vasopressin assay. In particular, the study of the pH range 2.5 to 3.4 was conducted

 later than the study of the pH range 3.5 to 4.5, when the API lot had expired and the

 starting levels of impurities were significantly higher.




                                           60
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 81 of 119 PageID #:
                                  26450
                                EXHIBIT 3


       225.177.     For example, the test composition used for pH of 2.5 started with

 initial impurity levels of 2.48%, whereas the test composition used for pH of 3.8

 started with initial impurity levels of only 0.74%.

       226.178.     To account for the differences in the starting impurity levels, it

 was necessary to normalize the data for both impurities and vasopressin assay.

 Indeed, the Criticality Declarations stated that normalization was important for this

 very reason, and represented that all variables other than pH had been normalized.

 But that representation was false. The only variable that had been normalized in the

 Criticality Declarations was the vasopressin assay; the impurity levels were not

 normalized.

       227.179.     The named inventors were in possession of normalized impurity

 data and plots before and during prosecution of the Patents-in-Suit. The normalized

 impurity data, however, were withheld from the Examiner, and the inventors instead

 submitted non-normalized impurity data and plots.

       228.180.     The normalized impurity data that Mr. Kannan and Mr. Kenney

 withheld from the PTO contradicted the inventors’ arguments that the claimed pHs

 between 3.7 and 3.9 are critical, as it showed the lowest impurity gains generally

 occurred at pHs at or between 3.9 and 4.2 (depending on temperature), rather than

 within the claimed pHs between 3.7 and 3.9. As such, producing normalized




                                          61
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 82 of 119 PageID #:
                                   26451
                                 EXHIBIT 3


 impurity data would have directly contradicted the inventors’ argument that pHs

 between 3.7 and 3.9 were critical.

       229.181.     But-for the inventors’ actions of withholding the normalized

 impurity data, Examiner Bradley could not reasonably have found the claimed pH

 values critical during prosecution of the Patents-in-Suit. Therefore, the withheld

 normalized impurity data was material to the patentability of the Patents-in-Suit.

       230.182.     The single most reasonable inference that can be drawn from the

 selective withholding of the normalized impurity data is that the inventors only

 produced data that supported their criticality arguments, with a specific intent to

 deceive the PTO to grant the Patents-in-Suit.

              3.    The Named Inventors Withheld from the PTO Other
                    Information Relevant to Criticality of the Claimed pH That
                    Was Material to the Prosecution
       231.183.




       232.184.




                                          62
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 83 of 119 PageID #:
                                   26452
                                 EXHIBIT 3




       233.185.




       234.186.




       235.187.




       236.188.




                                      63
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 84 of 119 PageID #:
                                  26453
                                EXHIBIT 3


       237.189.      In addition, the inventors also withheld information relating to

 the variability in the analytical method used to measure that data underlying the

 Criticality Declarations from the Examiner.

       238.190.      For example, the named inventors failed to inform the PTO that,

 in the data reported in the Criticality Declarations, the purported difference in

 impurity levels between a pH of 3.6 and 3.8, which amounts to no more than 0.13%,

 is more than an order of magnitude less than the inherent variability of the testing

 method itself (e.g., 2.0%).

       239.191.      The Criticality Declarations neither disclose nor account for this

 inherent variability. Nor did the named inventors otherwise disclose this variability

 to the PTO because such information would have directly undermined the inventors’

 arguments that the claimed pHs between 3.7 and 3.9 are critical over the pH range

 of 2.5–4.5 disclosed by PPC.

       240.192.      Had Examiner Bradley been informed of the inherent variability

 present in the data points, she could not reasonably have accepted the inventors’

 representation that the claimed pH ranges and pH are critical over the prior art pH

 range of 3.4–3.6.

       241.193.      The single most reasonable inference that can be drawn from the

 withholding of the variability present in the data points provided in the Criticality




                                          64
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 85 of 119 PageID #:
                                   26454
                                 EXHIBIT 3


 Declarations is that the inventors specifically intended to deceive the PTO to secure

 the issuance of the Patents-in-Suit.

 IV.   THE ASSERTED CLAIMS OF THE PATENTS-IN-SUIT ARE
       INVALID
       A.     All Asserted Claims Are Anticipated by Original Vasostrict®
              With Its Prescribing Information
       242.194.      Original Vasostrict® was sold with its prescribing information

 (including at least the September 2014 and March 2015 Vasostrict® Labels), and

 used in accordance with that prescribing information, before the effective filing dates

 of the Patents-in-Suit. It is therefore prior art to those Patents-in-Suit.

       243.195.      Par has alleged that Eagle’s ANDA product, and/or use thereof,

 infringes each asserted claim of the Patents-in-Suit.

       244.196.      Eagle’s ANDA product is materially identical to the prior art

 Original Vasostrict® product.

       245.197.      The only claim limitations that Par asserts were not disclosed by

 sale and use of Original Vasostrict® before the effective filing dates of the Patents-

 in-Suit are the pH (all patents), degradation (’526 patent) and impurity (’209 and

 ’785 patents) limitations.

       198. Like with the single ANDA registration batch of Eagle’s ANDA

 product Par relies on for infringement, at least one NDA registration batch for

 Original Vasostrict® also rose to pH 3.8 during its shelf life.


                                            65
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 86 of 119 PageID #:
                                   26455
                                 EXHIBIT 3


       199. At least one commercial batch of Original Vasostrict® was found to

 have a pH of 3.7 at release. This result was within specification for Original

 Vasostrict®. At that time, this lot of Original Vasostrict® met or bettered each

 impurity limitation of the asserted claims of the Patents-in-Suit.

       200. Sales records belatedly produced by Par demonstrate that numerous

 commercial batches of Original Vasostrict® were on sale and in public use with a

 pH of 3.6 and impurities that met or bettered the limitations of the asserted claims

 of the Patents-in-Suit within shelf life, including at least lots 788442, 788432,

 788433, 788435, and 802171. To the extent any such commercial batch of Original

 Vasostrict® drifted to pH 3.7 within shelf life, that prior art product would have

 satisfied the elements of the asserted claims of the Patents-in-Suit.

       246.201.      Applying Par’s recently disclosed variability theory for

 infringement, any batch of Original Vasostrict® at pH 3.6 necessarily included vials

 at pH 3.7.

       247.



       248.202.      The degradation requirement of the ’526 patent, and the impurity

 requirements of the ’209 and ’785 patents, are merely inherent results of the claimed

 formulations.




                                           66
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 87 of 119 PageID #:
                                   26456
                                 EXHIBIT 3


       249.203.      Original Vasostrict®, according to its prescribing information,

 including at least the September 2014 Vasostrict® Label and March 2015

 Vasostrict® Label, was sold and used to treat hypotension at a dose of between 0.01

 and 0.07 units/minute.

       250.204.      Therefore, to the extent that Eagle’s ANDA product will infringe

 any asserted claim of the Patents-in-Suit, that claim is invalid as anticipated by

 Original Vasostrict®.

       B.       All Asserted Claims Are Obvious Over Original Vasostrict® With
                Its Prescribing Information
       251.205.      To the extent that any asserted claim of the Patents-in-Suit is not

 anticipated by Original Vasostrict®, it would have been obvious over Original

 Vasostrict®.

       206. The pH limitations were at the very least obvious because pH

 optimization was a standard part of any formulation development process, and Par’s

 own expert has admitted that pH optimization was routine as of the effective filing

 dates of the Patents-in-Suit.

       207. Furthermore, sales records belatedly produced by Par demonstrate that

 commercial lots of Original Vasostrict® were on sale and in public use at pH 3.6

 with impurities that satisfied or bettered the limitations of the asserted claims of the

 Patents-in-Suit, including at least lots 788442, 788432, 788433, 788435, and

 802171. This pH value abuts the range of the asserted claims of the Patents-in-Suit.
                                           67
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 88 of 119 PageID #:
                                   26457
                                 EXHIBIT 3


       252.208.     The asserted claims of the Patents-in-Suit are therefore

 presumptively obvious in light of the commercial sale and/or public use of Original

 Vasostrict® because lots of that product had an abutting pH and satisfied all other

 elements of the asserted claims of the Patents-in-Suit.

       253.209.     To the extent tThe degradation limitation of the ’526 patent, and

 impurities limitations of the ’209 and ’785 patents were not met by any lots of

 Original Vasostrict®, they, are merely the inherent results of optimizing the pH

 limitations, or at the very least would have been readily achieved through standard

 formulation development procedures, including choice of pure vasopressin API and

 appropriate storage conditions, and a POSA would have had a reasonable

 expectation of success in achieving the claimed degradation and impurity limits.

 Par’s expert has admitted that it would have been obvious to select pure vasopressin

 API for a pharmaceutical formulation.

       254.210.     The evidence submitted by Par is insufficient to show that a pH

 within the claimed range is critical to stability of a vasopressin formulation,

 particularly as interpreted by Par for infringement to include achieving the pH at any

 point in the shelf-life for no more than five minutes. In particular, the data in the

 Criticality Declarations suffer from myriad flaws and are unreliable. The underlying

 experiments were conducted with different starting materials and variables such as

 impurities levels were not controlled, precluding any meaningful comparison. Such

                                          68
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 89 of 119 PageID #:
                                   26458
                                 EXHIBIT 3


 data also fail to meet the standard for demonstrating criticality, including showing a

 difference in kind, not just degree, relative to the prior art. Instead, the inventors’

 criticality data show at most minor differences in impurity levels over the prior art,

 which are not commensurate with the scope of the claims.

       255.211.      Par also has not shown that the prior art taught away from the

 claimed pH range; rather, the FDA Bioequivalence Review it relies on at most states

 that an initial pH of 3.4–3.6 yields optimal stability, while Par asserts that its claims

 cover a formulation, such as that of Eagle’s ANDA Product, that has a target pH of

 3.4–3.6. Furthermore, contrary to Par’s teaching away arguments, other vasopressin

 formulations were made to a target pH of 3.8, including Lithuanian Patent No. 4487

 and

       256.212.      Par has not alleged that any secondary considerations

 demonstrate the non-obviousness of the claimed formulations.

       C.     The Asserted Claims of the ’785 Patent Are Anticipated by
              Pitressin®
       257.213.      Pitressin® was sold with its prescribing information (including

 the Pitressin® 2010 Label and Pitressin® 2012 Label) and used both in accordance

 with that labeling and according to the prevailing off-label use for the treatment of

 hypotension, including septic shock and post-cardiotomy shock. It is prior art to the

 claims of the ’785 patent.



                                            69
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 90 of 119 PageID #:
                                   26459
                                 EXHIBIT 3


        258.214.    Eagle’s ANDA product is identical to the prior art Pitressin®

 product but for the exclusion of vasopressin and chlorobutanol overages. Even with

 overages, the prior art Pitressin® product contained a vasopressin concentration

 within the Asserted Claims.

        215. Pitressin® was sold and used at a pH of 3.7 to 3.9,



        259.216.



        217.



        260.218.




        261.219.    Furthermore, the impurities limitations of the ’785 patent claims

 are merely inherent results of the formulations claimed therein. By virtue of having

 the same formulation, Pitressin® would necessarily have achieved those inherent

 results.




                                         70
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 91 of 119 PageID #:
                                   26460
                                 EXHIBIT 3


       D.     All Asserted Claims Are Obvious over Pitressin®, Alone Or In
              Combination With Russell 2008, Intravenous Medications 2013,
              and WHO Standard
       262.220.




       263.221.      Pitressin®’s target pH of 3.4 to 3.6 abuts the pH limitation of the

 ’209 and ’785 patents and those limitations are therefore presumptively obvious.

       264.222.      To the extent Pitressin® had a different pH from the claims, any

 such difference is the obvious result of routine optimization, a standard process that

 Par’s expert admits was routine in the field as of the earliest effective filing dates.

       265.223.      To the extent Pitressin® did not already satisfy the degradation

 limitation of the ’526 patent and impurities limitations of the ’209 and ’785 patents,

 they are merely the inherent results of optimizing the pH limitations. At the very

 least, these formulation properties would have been readily achieved by a POSA

 through the routine formulation development process, including using low-impurity

 vasopressin API and appropriate storage conditions. Using those techniques, a

 POSA would have had a reasonable expectation of success in achieving the claimed

 degradation and impurity limits. Par’s expert further admitted that it would have

 been obvious to select pure vasopressin API for a pharmaceutical formulation.


                                            71
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 92 of 119 PageID #:
                                  26461
                                EXHIBIT 3


       266.224.      Although Pitressin® was not indicated for the treatment of

 hypotension, such off-label use was widespread. Par has admitted that Pitressin®

 was used to treat hypotension at an intravenous dose of between 0.01 and 0.1

 units/minute.

       267.225.      Scholarly articles regarding clinical trials like Russell 2008 and

 standard handbooks like Intravenous Medications 2013 also taught the use of

 Pitressin® and other vasopressin products at an intravenous dose of between 0.01

 and 0.1 units/minute to treat hypotension.         Such guidance renders the use of

 Pitressin® to practice the recited methods of treatment obvious. Par does not dispute

 that it would have been obvious to administer Pitressin® according to the recited

 methods.

       268.226.      Although Pitressin® was labeled for room temperature storage,

 refrigerating Pitressin® would have been obvious as of the earliest effective filing

 dates. Refrigeration of aqueous peptide pharmaceutical products was and remains a

 routine practice and, as of the earliest effective filing dates of the Patents-in-Suit, all

 commercially available vasopressin products were refrigerated. References such as

 WHO Standard for vasopressin further taught that vasopressin products should be

 refrigerated to maximize stability, including in the analogous context of preparing

 standard formulations for analysis. Par’s expert has also admitted that a POSA




                                             72
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 93 of 119 PageID #:
                                   26462
                                 EXHIBIT 3


 would have expected refrigeration to result in greater stability, less degradation, and

 fewer impurities, than room temperature storage.

       269.227.      Par’s evidence does not establish any criticality over Pitressin®

 or teaching away from the recited pH limitations for the same reasons set forth

 above.

       E.     All Asserted Claims Are Obvious Over The April 2014
              Vasostrict® Label
       270.228.      The April 2014 Vasostrict® Label was published in April 2014

 and is therefore prior art to the Asserted Claims.

       271.229.      Eagle’s ANDA filing expressly relies on the formulation

 approved by the FDA with the April 2014 Vasostrict® Label. Accordingly, the

 formulation disclosed by the April 2014 Vasostrict® Label is identical to that of

 Eagle’s ANDA product. Save for storage conditions, the April 2014 Vasostrict®

 Label is materially identical to the proposed prescribing information for Eagle’s

 ANDA product.

       272.230.      As with the other prescribing information for Original

 Vasostrict® and that accused for Eagle’s ANDA product, the April 2014

 Vasostrict® Label discloses the formulation of Original Vasostrict® as well as its

 use to treat hypotension at an intravenous dose of between 0.01 and 0.07

 units/minute.



                                           73
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 94 of 119 PageID #:
                                   26463
                                 EXHIBIT 3


        273.231.      To the extent the formulation described by the April 2014

 Vasostrict® Label does not have the same pH as the formulations of the Asserted

 Claims, any such difference is the obvious result of routine optimization, a standard

 process that Par’s expert admits was routine in the field as of the earliest effective

 filing dates.

        274.232.      The Asserted Claims of the ’209 and ’785 patent are

 presumptively obvious over the abutting pH range taught by the April 2014

 Vasostrict® Label.

        233. To the extent Tthe degradation limitations of the ’526 patent and the

 impurities limitations of the ’209 and ’785 patents were not met by any lots of

 Original Vasostrict®, they are merely inherent results of the claimed formulations

 and the vasopressin composition taught by the April 2014 Vasostrict® Label would

 achieve them. Indeed, Examiner Bradley found that the April 2014 Vasostrict®

 Label inherently taught the levels of the impurities specified in the ’209 and ’785

 patent in connection with the prosecution of the ’239 patent.

        275.234.      Sales records belatedly produced by Par demonstrate that

 commercial lots of Original Vasostrict® were on sale and in public use that satisfied

 or bettered the impurities limitations of the asserted claims of the Patents-in-Suit,

 including at least lots 788442, 788432, 788433, 788435, and 802171.




                                          74
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 95 of 119 PageID #:
                                   26464
                                 EXHIBIT 3


        276.235.     Furthermore, a POSA would have achieved those properties

 through the routine formulation process, including the selection of high-purity

 vasopressin API for the formulation and appropriate storage conditions. Par’s expert

 has admitted that such steps would have been obvious to a POSA.

        277. Although labeled for room temperature storage, it would have been

 obvious to improve the shelf life and stability of the formulation described in the

 April 2014 Vasostrict® Label by refrigerating it, including for the same reasons as

 discussed for Pitressin®. Par’s expert has admitted that a POSA would have

 expected refrigeration to improve stability.

        278.236.     Par’s evidence does not establish any criticality over the April

 2014 Vasostrict® Label or teaching away from the recited pH limitations for the

 same reasons set forth above.

        F.    All Asserted Claims Are Obvious Over American Regent
              Vasopressin Injection, Alone Or In Combination With Russell
              2008 and Intravenous Medications 2013.
        279.237.     American Regent Vasopressin Injection was sold with its

 prescribing information and used to treat patients before the earliest effective filing

 dates of the Asserted Claims. American Regent Vasopressin Injection is therefore

 prior art.

        280.238.     American Regent Vasopressin Injection had the same

 formulation as the recited claims, including the allegedly critical pH of      Indeed,


                                           75
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 96 of 119 PageID #:
                                   26465
                                EXHIBIT 3


 American Regent Vasopressin Injection was adjusted to pH            during manufacture

 at least twenty years prior to the earliest effective filing dates of the Asserted Claims.

       281.239.      By virtue of having the same formulation as the Asserted Claims,

 including                 American Regent Vasopressin Injection necessarily achieved

 the degradation limitations of the ’526 patent and the impurities limitations of the

 ’209 and ’785 patent. To the extent American Regent Vasopressin Injection did not

 satisfy those claim limitations, the Asserted Claims cannot comply with the

 requirements of Section 112 because the Patents-in-Suit disclose no more than the

 same formulation.

       282.240.      Furthermore, it would have been obvious to prepare the

 American Regent Vasopressin Injection formulation using high-purity API or to

 store American Regent Vasopressin Injection in accordance with its labeling under

 refrigeration to minimize degradation impurities levels. By doing so, a POSA would

 have achieved the claimed degradation and impurities limitations with a reasonable

 expectation of success.

       283. The American Regent Vasopressin Injection package insert instructed

 users to store that formulation above freezing (0 °C) but below 23 °C. Contrary to

 Par’s position that a POSA would have understood this to mean room temperature

 storage, refrigerated storage at 2–8 °C is within that range and consistent with how




                                            76
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 97 of 119 PageID #:
                                   26466
                                 EXHIBIT 3


 all commercial vasopressin formulations were stored as of the earliest effective filing

 dates of the Patents-in-Suit.

       284.241.      As with Pitressin®, it would have been obvious to administer

 American Regent Vasopressin Injection to treat hypotension at an intravenous dose

 between 0.01 and 0.1 units/minute. Par does not dispute that using American Regent

 Vasopressin Injection to practice the recited methods of treatment would have been

 obvious.

       G.     All Asserted Claims Are Obvious Over PPC, Alone Or In
              Combination With Russell 2008, Intravenous Medications 2013,
              and WHO Standard
       285.242.      PPC is a vasopressin injection package insert that was published

 in 2009. PPC was distributed with Pharmaceutical Partners of Canada’s vasopressin

 product from that time. PPC is prior art.

       286.243.      PPC discloses a vasopressin formulation with a pH of 2.5 to 4.5.

 That pH range encompasses those of the Asserted Claims and renders them

 presumptively obvious.

       287.244.      The pH limitations were at the very least obvious because pH

 optimization was a standard part of any formulation development process,

 particularly over the pH range of PPC, and Par’s own expert has admitted that pH

 optimization was routine as of the effective filing dates of the Patents-in-Suit.




                                           77
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 98 of 119 PageID #:
                                   26467
                                EXHIBIT 3


       288.245.     As Examiner Bradley found during prosecution, PPC’s

 formulation inherently satisfies the degradation and impurities limitations of the

 Asserted Claims by virtue of having the same ingredients as the claims and an

 overlapping pH range. During prosecution, the inventors did not dispute the finding

 that PPC inherently disclosed those limitations.

       289.246.     Regardless, a POSA would have had a reasonable expectation of

 success in achieving low degradation and impurity levels consistent with the claims

 of the Patents-in-Suit through the routine formulation process, such as by using

 commercially available low-impurity vasopressin API.

       290. It would also have been obvious to store the PPC formulation under

 refrigeration, as with Pitressin®. Refrigeration of aqueous peptide pharmaceutical

 products is a routine practice and, as of the earliest effective filing dates, all

 commercially available vasopressin products were refrigerated. References such as

 WHO Standard for vasopressin further taught that vasopressin products should be

 refrigerated to maximize stability, including in the analogous context of preparing

 standard formulations for analysis. Par’s expert has also admitted that a POSA

 would have expected refrigeration to result in greater stability, and less degradation

 and fewer impurities, than room temperature storage.

       Consistent with the teachings in the art and the standard knowledge of POSAs,

       Examiner Bradley found during prosecution that it would have been obvious

                                          78
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 99 of 119 PageID #:
                                   26468
                                 EXHIBIT 3


       to refrigerate the formulation disclosed by PPC. The inventors did not dispute

       that finding.

       291.247.        Administering the PPC formulation according to the standard

 uses in the art, as taught by references like Russell 2008 and Intravenous

 Medications 2013, would also have been obvious. Par does not dispute that it would

 have been obvious to administer the PPC formulation to practice the recited method

 of treatment. Additionally, Examiner Bradley specifically found that it would have

 been obvious to administer the formulation disclosed by PPC to increase blood

 pressure in hypotensive humans in view of such references as Russell 2008, a finding

 the inventors did not dispute.

       292.248.        Par’s evidence does not establish any criticality over PPC or

 teaching away from the recited pH limitations for the same reasons set forth above.

       H.     All Asserted Claims Lack Adequate Written Description

              1.       ’526 Patent
       293. Claim 13 of the ’526 patent is invalid for lack of written description

 because the specification does not describe the composition recited in claim 1, from

 which claim 13 depends, that is stored at 2–8°C for at least four weeks and that

 exhibits “less than 1% degradation after storage at 2-8° C. for about four weeks.”




                                           79
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 100 of 119 PageID #:
                                    26469
                                 EXHIBIT 3


       294. Specifically, there is no description of a vasopressin composition

 having a pH of 3.8 that was stored at 2–8°C for at least four weeks that exhibits “less

 than 1% degradation after storage at 2-8° C. for about four weeks.”

       295. To the extent it would not have been obvious to store prior art

 vasopressin compositions at 2–8°C, then there is no indication in the specification

 that the composition recited in claim 1 was, or should have been, stored at 2–8°C.

 Further, to the extent a POSA would not have had an expectation of achieving less

 than 1% degradation after storing a prior art vasopressin product at 2–8°C for about

 four weeks, then similarly, there is no indication that storing any of the compositions

 recited in the examples in the specification would have achieved less than 1%

 degradation after storage at 2–8°C for about four weeks.

       296. Claim 13 of the ’526 patent is additionally invalid for lack of written

 description because the specification does not describe the full scope of the claimed

 compositions.

       297. Claim 13 of the ’526 patent broadly covers any vasopressin

 composition that has a pH of 3.8, that is formulated with acetic acid, and has less

 than 1% degradation after storage at 2–8°C for about four weeks.

       298. There is no disclosure in the specification evidencing that the inventors

 were in possession of a vasopressin composition having a pH of 3.8 formulated with

 acetic acid only, which is the only excipient specifically recited by the claims of the

                                           80
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 101 of 119 PageID #:
                                   26470
                                 EXHIBIT 3


 ’526 patent, where that composition exhibited less than 1% degradation after storage

 at 2–8°C for about four weeks.

       299. The verbatim disclosure of certain claim limitations of the ’526 patent

 does not provide written description support as these disclosures do not identify the

 pH of the composition.

       300. The specification provides a broad range of acceptable pH ranges,

 ranging from 2.0 to 5.0.

       301. The verbatim disclosure of certain claim limitations of the ’526 patent

 also does not provide data supporting the requirement that the composition exhibit

 less than 1% degradation after storage at 2–8°C for about four weeks.

       302. The only disclosures in the specification of a vasopressin composition

 having a pH of 3.8 were formulated with a buffer.

       303. The only disclosures in the specification of a vasopressin composition

 having a pH of 3.8 that provide stability data were for vasopressin compositions

 formulated with acetate buffer.

       304. The vasopressin compositions formulated with acetate buffer were

 stored at 25°C and 40°C, not 2–8°C as required by the claims of the ’526 patent.

       305. The ’526 patent does not require use of an acetate buffer. The claims

 are broad enough to cover formulations, such as American Regent Vasopressin

 Injection, that are formulated with acetic acid only, not acetate buffer, for which

                                          81
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 102 of 119 PageID #:
                                    26471
                                 EXHIBIT 3


 Par’s expert claims there would not have been a reasonable expectation of success

 achieving the claimed degradation limitation.

       306. The ’526 patent lacks written description of the full scope of the

 claimed compositions.

              2.1.   ’209 and ’785 Patents
       307.249.      The ’209 and ’785 patents are invalid for lack of written

 description because the specifications do not describe the full scope of the claimed

 compositions.

       308.250.      The ’209 and ’785 patents broadly cover any vasopressin

 composition that has a pH of 3.7 to 3.9 and has 0.9% to 1.7% impurities having 85%

 to 100% sequence homology to vasopressin.

       309.251.      The only disclosures in the specification of a vasopressin

 composition having a pH of between 3.7 and 3.9 were formulated with a buffer.

       310.252.      The majority of these disclosures do not provide any stability

 data evidencing that the compositions achieved the claimed impurity levels.

       311.253.      The    specification   discloses   only   a   single   vasopressin

 composition having a pH of between 3.7 and 3.9 and formulated with an acetate

 buffer that provides individual impurity data.

       312.254.      Neither the ’209 patent nor the ’785 patent requires use of a

 buffer, nor use of acetate buffer specifically.


                                            82
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 103 of 119 PageID #:
                                   26472
                                 EXHIBIT 3


       313.255.      Further, the specification emphasizes that the choice of buffer

 can affect stability, indicating to a POSA that the choice of buffer can impact

 whether a given formulation will achieve the claimed impurity levels.

       314.256.      There is no disclosure in the specification evidencing that the

 inventors were in possession of any one of the other numerous compositions falling

 within the scope of the ’209 and ’785 patents that achieve the claimed impurity

 levels, including without use of a buffer or with a buffer other than acetate buffer.

       315.257.      Additionally, the sole disclosure of a vasopressin composition

 that was formulated to a pH of 3.7 to 3.9 and, at certain time points during the

 stability study, obtained the claimed impurity levels did not, at the same time,

 achieve “0.1%” SEQ ID NO.: 3 as required by claim 3 of the ’209 patent and claim

 4 of the ’785 patent.

       I.     All Asserted Claims Lack Adequate Enablement

              1.     ’526 Patent
       316. As set forth above regarding written description, the ’526 patent

 specification contains no disclosure of any formulation with a pH of 3.8 that satisfies

 the degradation limitation of the asserted claim.

       317. At most, the specification of the ’526 patent teaches a POSA how to

 make a composition with a pH 3.8 and an acetate buffer. The scope of the ’526




                                           83
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 104 of 119 PageID #:
                                    26473
                                 EXHIBIT 3


 patent claim 13, however, covers far more embodiments than just those formulations

 with acetate buffer.

       318. The ’526 patent does not teach a POSA how to make and use the full

 scope of claimed formulations that achieve less than 1% degradation after storage

 for four weeks under refrigeration with any other type of buffer or without any

 buffer. A POSA would need to engage in undue experimentation to determine how

 to prepare the full scope of formulations with different buffers at different

 concentrations or without a buffer that satisfy the degradation limitation and can be

 used in the recited method of treatment.

       319. The inventors represented to the PTO that buffer selection, including

 concentration, and its effect on the stability of vasopressin formulations was

 unpredictable. Such unpredictability would have hindered a POSA’s ability to

 practice the full scope of the invention as claimed and required additional undue

 experimentation.

       320. Further, the specification emphasizes that the choice of buffer can affect

 stability, indicating to a POSA that the choice of buffer can impact whether a given

 formulation will achieve the claimed degradation level.

       321. Par’s expert also argues that peptide stability is unpredictable.

       322. Par has further taken the position that a formulation with the recited

 amount of vasopressin, acetic acid, and water at pH 3.8 does not necessarily satisfy

                                            84
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 105 of 119 PageID #:
                                    26474
                                 EXHIBIT 3


 the percent degradation limitation of the Asserted Claims to argue that the claims

 are nonobvious.      If that is the case, there is nothing else in the ’526 patent

 specification that teaches a POSA how to prepare a formulation that exhibits the

 requisite level of degradation.

        323. Instead, because Par requires for nonobviousness teachingbeyond the

 formulation and pH to achieve the degradation limitation, a POSA would need to

 engage in undue experimentation to determine how to prepare the full scope of

 formulations that exhibit less than 1% degradation when stored for about four weeks

 at 2–8 °C.

        324. In addition, because, according to Par, not all formulations that meet

 the vasopressin, acetic acid, water, and pH limitations of the asserted claim achieve

 less than 1% degradation when stored for about four weeks at 2–8 °C, there must be

 a significant number of inoperative embodiments. The existence of such inoperative

 embodiments further undermines the predictability of the claimed invention across

 its full scope.

               2.1.   ’209 and ’785 Patents
        325.258.      As noted above for written description, at most, the ’209 and

 ’785 patents teach a POSA how to make a composition with an acetate buffer that,

 at certain time points, satisfies the claims’ impurity requirements.




                                           85
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 106 of 119 PageID #:
                                    26475
                                 EXHIBIT 3


       326.259.      The ’209 and ’785 patents do not teach a POSA how to make and

 use the full scope of claimed formulations that achieve the claimed impurity levels.

 A POSA would need to engage in undue experimentation to determine how to

 prepare the full scope of formulations with different buffers at different

 concentrations or without a buffer that satisfy the impurities limitations and, for the

 ’209 patent, can be used in the recited method of treatment.

       327.260.      The inventors represented to the PTO that buffer selection,

 including concentration, and its effect on the stability of vasopressin formulations

 was unpredictable. Such unpredictability hinders a POSA’s ability to practice the

 invention as claimed and requires additional undue experimentation.

       328.261.      Further, the specification emphasizes that the choice of buffer

 can affect stability, indicating to a skilled artisan that the choice of buffer can impact

 whether a given formulation will achieve the claimed impurity levels.

       329.262.      Par’s expert also argues that peptide stability is unpredictable.

       330.263.      Par has further taken the position that a vasopressin formulation

 with pH 3.7 to 3.9 does not necessarily satisfy the impurities limitations of the

 Asserted Claims to argue that the claims are nonobvious. If that is the case, there is

 nothing else in the patent specifications that teaches a POSA how to prepare a

 formulation with the requisite levels of impurities.




                                            86
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 107 of 119 PageID #:
                                    26476
                                 EXHIBIT 3


       331.264.      Instead, because Par requires for non-obviousness teaching

 beyond the formulation and pH to achieve the impurity levels, a POSA would need

 to engage in undue experimentation to determine how to prepare the full scope of

 formulations that achieve the claimed impurity levels.

       332.265.      In addition, because, according to Par, not all formulations that

 meet the composition limitations achieve the impurities limitations, there must be a

 significant number of defective embodiments. The existence of such defective

 embodiments requires undue experimentation by a POSA to find those limited

 formulations that can achieve the asserted impurities limitations.

       J.     All Asserted Claims Are Indefinite
              1.     Less Than [X]% Degradation After Storage at 2–8°C for
                     About Four Weeks
       333. Claim 13 of the ’526 patent is indefinite with respect to the following

 limitation: “less than [X]% degradation after storage at 2-8° C. for about four

 weeks.”

       334. Neither the specification nor the prosecution history inform a skilled

 artisan, with reasonable certainty, as to whether percent degradation refers to loss of

 vasopressin or formation of impurities.

       335. Neither the specification nor the prosecution history inform a skilled

 artisan, with reasonable certainty, as to whether percent degradation is an absolute

 or relative measurement.

                                           87
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 108 of 119 PageID #:
                                    26477
                                 EXHIBIT 3


       336. Neither the specification nor the prosecution history inform a skilled,

 with reasonable certainty, as to the proper time frame for measuring percent

 degradation.

                2.1.   When to Measure pH
       337.266.        Each of the Asserted Patents are indefinite with respect to when

 to measure pH of the claimed compositions.

       338. Neither the specification nor the prosecution history inform a skilled

 artisan, with reasonable certainty, as to whether pH is measured at the time of

 manufacturing, at the time of administration, or at any time during stability.

       Additionally, with respect to claim 13 of the ’526 patent, neither the

       specification nor the prosecution history inform a skilled artisan, with

       reasonable certainty, as to whether the claimed composition must first be

       “provided” with a pH of 3.8 prior to storage at 2–8°C for at least four weeks.

 V.    THIS CASE IS EXCEPTIONAL AND EAGLE SHOULD BE
       AWARDED ITS REASONABLE ATTORNEY FEES

       A.       Par Lacked a Reasonable Basis to Bring and Maintain this Suit
                Against Eagle
       339.267.        Well before Par filed its Complaint against Eagle asserting the

 Patents-in-Suit, Par was on notice that Eagle’s ANDA product and its use upon

 approval would not infringe any of the Asserted Claims. Eagle informed Par in its

 Paragraph IV Notice Letter of April 16, 2018, that Eagle’s ANDA product did not

 have a pH between 3.7 and 3.9, or 3.8, and, therefore, did not infringe the Patents-
                                        88
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 109 of 119 PageID #:
                                    26478
                                 EXHIBIT 3


 in-Suit, and other patents previously asserted against Eagle. Subsequently, but

 before Par filed its Complaint, Eagle produced the relevant portions of its ANDA to

 Par, clearly providing the pH specifications of pH 3.4 to 3.6 for its ANDA product

 and thus informing Par that Eagle’s ANDA product does not satisfy the composition

 limitations of the Asserted Claims.

       340.268.      In addition, Par knew, through Eagle’s pre-suit production of its

 ANDA, that Eagle’s ANDA product was a generic equivalent of Par’s prior art

 Original Vasostrict® product and, therefore, that any allegation of infringement is

 effectively an admission that the Asserted Claims are invalid.

       341.269.      Before this suit was filed, Par knew that the ’239 patent claims

 had only issued due to the successful disqualification of the April 2014 Vasostrict®

 Label as prior art during prosecution through the unmistakably false Kannan and

 Bonomi-Huvala Declarations. Par also knew that the ’239 patent claims covered its

 prior art Original Vasostrict® product, and were therefore invalid. Given the

 unmistakable falsity of the Declarations submitted to secure the ’239 patent claims

 and the clear invalidity of those claims, Par did not have a reasonable basis to assert

 the ’239 patent in its Complaint.

       342.270.      Par specifically relied on its assertion of the ’239 patent to avoid

 summary judgment briefing in this action. Par maintained that assertion for over a

 year, before dropping it from the case on the day it was required to provide discovery

                                           89
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 110 of 119 PageID #:
                                    26479
                                 EXHIBIT 3


 that would have exposed the inequitable conduct, unilaterally evading that

 discovery.

        343.271.     Because the ’239 patent is a grandparent of the Patents-in-Suit

 and shares named inventors and many claim requirements, Par did not have a

 reasonable basis to assert the Patents-in-Suit as they are unenforceable through the

 doctrine of infectious unenforceability.

        344.272.     Par further lacked a reasonable basis to assert the Buffer Patents

 in its Complaint, which have since been dismissed,9 as Eagle, again, explained prior

 to this lawsuit that its ANDA product did not satisfy the pH and acetate buffer

 limitations of those claims. During the Markman phase of the case, Par resisted a

 claim construction that would have excluded acetic acid from the scope of the

 “acetate buffer” term in accordance with its clear disclaimer during prosecution and

 maintained the Buffer Patents in the case even though, as confirmed by the named

 inventors during their depositions, it knew that acetic acid alone did not act as an




 9
     Par continued to assert the Buffer Patents despite lacking a reasonable basis to
     allege that Eagle’s ANDA product had the requisite pH, an acetate buffer, and
     could be used—in express contravention of its proposed prescribing
     information—to practice the method of the ’223 patent. Despite lacking any
     reasonable basis to do so, Par continued to assert infringement of those patents
     until the very end of discovery and only after multiple named inventors confirmed
     that Eagle’s ANDA product could not infringe those patents.

                                            90
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 111 of 119 PageID #:
                                    26480
                                 EXHIBIT 3


 acetate buffer in its Original Vasostrict® product and, therefore, could not act as an

 acetate buffer in Eagle’s ANDA Product.

       345.273.       Nevertheless, Par proceeded to file this lawsuit and assert the

 Patents-in-Suit, as well as the ’239 patent, the and Buffer Patents and the ’526 patent,

 against Eagle despite having knowledge that Eagle’s ANDA product did not and, if

 approved, could not have a pH within that of the Asserted Claims, and did not have

 an acetate buffer.

       346.274.       Following its Complaint, Par did not, at any juncture, have a

 reasonable basis to maintain this lawsuit against Eagle. Even after the completion

 of fact and expert discovery, Par has still not set forth any reasonable basis to

 maintain this litigation. Eagle’s ANDA specification has not changed; its product

 must always have a pH of between 3.4 and 3.6. Instead, Par relies solely on a single

 anomalous result for a single batch of Eagle’s ANDA product recorded at the end of

 its shelf life, evidence that, under settled Federal Circuit law, is not cognizable in

 view of the ANDA specification and, regardless, insufficient to satisfy Par’s burden.

       347.275.       Eagle has also modified its commercial manufacturing process

 and specifications for the sole purpose of preventing such anomalies in the future

 after FDA approval. Par’s expert has admitted he has no evidence that products

 made pursuant to that modified commercial process—as would occur after

 approval—will ever have a pH within the Asserted Claims.

                                           91
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 112 of 119 PageID #:
                                    26481
                                 EXHIBIT 3


         348.276.      In a misguided attempt to plug the glaring gaps in its evidence,

 after the close of expert discovery, Par submitted―without Eagle’s consent or leave

 of the Court―untimely supplemental expert reports from its expert Dr. Kirsch

 purporting to identify new theories, based on linear regression and prediction

 intervals, as to why the pH of Eagle’s ANDA Product is likely to rise into the claimed

 range. 10 But after Eagle and its experts expended significant resources responding

 to those reports―including pointing out that Dr. Kirsch’s theories confirmed Eagle’s

 optimization of its manufacturing process had been successful and resulting batches

 SVA007–009 would never rise into the claimed range, and that the Asserted Claims

 are invalid over the prior art applying Dr. Kirsch’s new theories―Par withdrew

 those reports to try to avoid their consequences on non-infringement and invalidity.

         349.277.      Par was also aware throughout this litigation that the ’239 patent

 was obtained through inequitable conduct in the form of the false Kannan and

 Bonomi-Huvala Declarations and the representations that relied on them. Par,

 though, continued to maintain its allegations with respect to the ’239 patent up until




 10
      Par also produced sales data for prior art Pitressin lot 78495, establishing that this
      lot was sold prior to the earliest effective filing date of the Patents-in-Suit, on
      August 3, 2020. Additional sales data establishing that a large number of
      additional lots of Original Vasostrict were sold prior to the earliest effective filing
      date of the Patents-in-Suit were not produced until January 19, 2021.

                                              92
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 113 of 119 PageID #:
                                    26482
                                 EXHIBIT 3


 the deadline to provide discovery regarding the conception and reduction to practice

 of that patent and its prosecution, on the eve of inventor depositions.

       350.278.      After Par ceased asserting the ’239 patent, the inventors of that

 patent, including Vinayagam Kannan and Matthew Kenney, confirmed the Kannan

 and Bonomi-Huvala Declarations, as well as the representations based thereupon,

 were false. In fact, all inventors confirmed that they did not contribute to the subject

 matter set forth in those Declarations and Par’s 30(b)(6) witness testified that Par

 lacked any evidence that any particular individual was responsible for the subject

 matter set forth in those Declarations.

       351.279.      Thus, even if Par did not believe that the ’239 patent was

 obtained through fraud at the outset of this lawsuit, it clearly learned of the

 underlying inequitable conduct during this litigation but continued to assert the ’239

 patent until near the end of discovery. Par further continued to assert the Patents-in-

 Suit despite the fact that they are unenforceable under the doctrine of infectious

 unenforceability based on inequitable conduct during prosecution of the ’239 patent.

       352.280.      Eagle also pleaded, in detail, the unenforceability of the ’239

 patent and how the doctrine of infectious unenforceability affects the Patents-in-Suit

 in its October 28, 2019 Amended Answer and Counterclaim. Par has, however,

 maintained this suit thereafter.




                                           93
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 114 of 119 PageID #:
                                   26483
                                 EXHIBIT 3


         353.281.   Because Par lacked a reasonable basis to bring and maintain this

 suit, this case is exceptional and Eagle should be awarded its reasonable attorney

 fees.

         B.   Par Brought this Suit in Bad Faith
         354.282.   Par brought this suit in bad faith in order to maintain its

 monopoly on the supply of vasopressin.

         355.283.   Par pursued an NDA for vasopressin pursuant to the FDA’s

 Unapproved Drugs Initiative (“UDI”).

         356.284.   Under the UDI, the FDA encouraged manufacturers to submit

 NDAs for unapproved grandfathered products that had been marketed since before

 the advent of the formal FDA approval process. Such grandfathered products may

 be made and sold without FDA approval.

         357.285.   In exchange for filing an NDA and obtaining formal FDA

 approval, manufacturers would receive a brief period of de facto exclusivity because

 competing unapproved products were to be removed from the market and made to

 pursue their own regulatory approvals. No special regulatory exclusivities were

 attached to NDAs submitted and approved per the UDI.

         358.286.   Par has had a monopoly on the supply of vasopressin since

 December 2014, when, following the approval of Par’s NDA for its unapproved




                                          94
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 115 of 119 PageID #:
                                   26484
                                 EXHIBIT 3


 vasopressin product, the FDA removed all competing vasopressin products from the

 market.

       359.287.      Par obtained and asserted the Patents-in-Suit in order to extend

 its de facto exclusivity with a patent monopoly and prevent competing vasopressin

 products from returning to the market.

       360.288.      During that time, Par has increased the price of vasopressin from

 approximately five dollars per vial to well over one hundred thirty dollars per vial.

 Because vasopressin is a life-saving drug used to treat refractory cases of lethal

 conditions, hospitals have continued to purchase and use vasopressin

 notwithstanding Par’s monopoly pricing.

       361.289.      Although Par lacked a reasonable basis to assert the Patents-in-

 Suit, as well as the those patents that have been dismissed, against Eagle, it did so in

 order to obtain a thirty month stay of approval of Eagle’s ANDA under the Food,

 Drug, and Cosmetic Act. If Par did not bring this baseless litigation against Eagle,

 Eagle’s ANDA would have been eligible for approval as soon the FDA deemed

 appropriate. Eagle would be free to launch as soon as it received such approval.

 Instead, Eagle’s ANDA is ineligible for final approval until Eagle either prevails in

 this Court or October 2020.

       362.290.      Thus, by filing and maintaining this baseless suit, Par was able

 to guarantee that its monopoly would not be broken by Eagle for more than two

                                           95
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 116 of 119 PageID #:
                                   26485
                                 EXHIBIT 3


 additional years. During that time, Par has continued to increase the price of

 vasopressin and enjoy monopoly profits.

       363.291.      On November 25, 2020, the FDA announced that it was

 terminating the UDI because it had determined that, under this initiative, the prices

 of previously unapproved drugs had increased significantly. Termination of the

 Food and Drug Administration’s Unapproved Drugs Initiative, 85 Fed. Reg. 75,331,

 75,332 (Nov. 25, 2020) (“After the UDI began, reports emerged that Americans were

 paying significantly more for prescription drugs approved by FDA through the UDI

 than they had paid previously.”).

       364.292.      In its announcement regarding the termination of the UDI, the

 FDA cited the pricing of vasopressin following the approval of Par’s NDA in support

 of its decision. Termination of the Food and Drug Administration’s Unapproved

 Drugs Initiative, 85 Fed. Reg. 75,331, 75,332 (Nov. 25, 2020) (“Another report

 asserted that ‘[t]hanks at least partially to the FDA program, the price of

 vasopressin . . . has risen 10-fold’” (alterations in original) (citation omitted)).

       365.293.      Because this suit was brought in bad faith, this case is exceptional

 and Eagle should be awarded its reasonable attorney fees.

       C.     Par’s Engaged in Inequitable Conduct to Procure the Patents-in-
              Suit
       366.294.      As set forth above, Par obtained the Patents-in-Suit through

 inequitable conduct and, in addition, the Patents-in-Suit are tainted and
                                            96
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 117 of 119 PageID #:
                                   26486
                                 EXHIBIT 3


 unenforceable on account of the inequitable conduct that occurred in the parent ’239

 patent prosecution.

       367.295.        Because Par engaged in inequitable conduct, this case is

 exceptional and Eagle should be awarded its reasonable attorney fees.

       D.      Response to Par’s Allegations in Paragraphs 271–279 of Par’s
               Statement of Contested Facts
       368.296.        Par’s allegations concerning the parties’ disputes during fact

 discovery are not germane to issues to be decided at trial. Further, Eagle disagrees

 with Par’s characterizations of the parties’ discovery disputes for the following

 reasons:

       • An unredacted copy of Eagle’s ANDA, including FDA correspondence

            received and submitted to that point, was provided nearly five weeks prior

            to service of Par’s initial infringement contentions in December 2018, in

            accordance with the Scheduling Order.

       • Eagle did not avoid its discovery obligations or withhold any evidence of

            infringement. To the contrary, Eagle provided all available stability data

            for its ANDA Product, FDA correspondence, and ANDA submissions

            well-before the end of fact discovery, including prior to Rule 30(b)(6)

            depositions of Eagle witnesses designated on topics related to stability

            data, FDA correspondence, and Eagle’s ANDA. To the extent any

            additional stability data were generated after the end of fact discovery,
                                           97
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 118 of 119 PageID #:
                                    26487
                                 EXHIBIT 3


          Eagle has continued to supplement its production with the additional

          stability data.

       • Eagle’s delay in producing the Complete Response Letter (CRL) it

          received from the FDA was inadvertent, caused no prejudice to Par, and

          has no bearing on any issues in this case. Eagle’s counsel produced the

          CRL immediately upon learning of its existence. Eagle subsequently

          produced its response to the CRL the day after it submitted the response to

          the FDA. Both the CRL and Eagle’s response thereto were produced

          before the end of fact discovery, including prior to Rule 30(b)(6)

          depositions of Eagle witnesses designated on topics related to FDA

          correspondence and Eagle’s ANDA, well before Par’s final infringement

          contentions and opening expert reports were served.

       • The only evidence Par and its experts rely on for alleged infringement—

          an out-of-specification pH measurement for SVA001—was produced

          before Eagle produced the CRL. Neither Par nor Par’s experts have relied

          on the CRL itself to support Par’s allegations of infringement or for any

          other purpose, confirming that it suffered no prejudice from the timing of

          the CRL’s production, and that the CRL is not responsible for Par’s

          baseless infringement claims.




                                          98
Case 1:18-cv-00823-CFC-JLH Document 296 Filed 08/10/21 Page 119 of 119 PageID #:
                                    26488
                                 EXHIBIT 3


 VI.       PAR IS NOT ENTITLED TO INJUNCTIVE OR MONETARY RELIEF
           369.297.   Par cannot prove that it is entitled to a judgment against Eagle

 for infringement of any Asserted Claim.

           370.298.   Par cannot prove that it is entitled to any relief because Eagle

 does not infringe any valid, enforceable claim of the Patents-in-Suit.

           371.299.   Par cannot prove that it is entitled to injunctive relief.

           372.300.   Par cannot prove that it suffered irreparable injury or harm.

           373.301.   Par cannot prove that the legal remedies available to it are

 inadequate to compensate any alleged injury or harm.

           374.302.   Par cannot prove that the balance of hardships favors an

 injunction.

           375.303.   Par cannot prove that an injunction is in the public interest.

           376.304.   Par cannot prove that it is entitled to damages or other monetary

 relief.




                                             99
